Exhibit 10.1

 



NOTE PURCHASE AGREEMENT

 

This NOTE PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
June 15, 2017 by and among Argos Therapeutics, Inc., a Delaware corporation (the
“Company”) and Pharmstandard International S.A. (the “Investor”).

 

Recitals

 

A.                The Investor wishes to purchase from the Company, and the
Company wishes to sell and issue to the Investor, upon the terms and subject to
the conditions stated in this Agreement, a convertible secured promissory note,
in the form attached hereto as Exhibit A (the “Note”);

 

B.                 Contemporaneously with the sale of the Note, the parties
hereto will execute and deliver a Registration Rights Agreement, in the form
attached hereto as Exhibit B (the “Registration Rights Agreement”), pursuant to
which the Company will agree to provide certain registration rights in respect
of the resale by the Investor of the shares of the Company’s Common Stock, par
value $0.001 per share (the “Common Stock”) issuable upon conversion of the Note
sold pursuant to this Agreement (the “Conversion Shares”) under the 1933 Act (as
defined below), and the rules and regulations promulgated thereunder; and

 

C.                 Contemporaneously with the sale of the Note, the parties
hereto will execute and deliver a Security Agreement, in the form attached
hereto as Exhibit C (the “Security Agreement”), pursuant to which the Company
will agree to provide a security interest in specified intellectual property
collateral to the Investor.

 

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                      Definitions. For the purposes of this Agreement, the
following terms shall have the meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Closing” has the meaning set forth in Section 3.1(a).

 

“Closing Date” has the meaning set forth in Section 3.1(a).

 

“Common Stock” shall have the meaning ascribed to such term in the recitals to
this Agreement.

 



 

 

“Company” shall have the meaning ascribed to such term in the recitals to this
Agreement.

 

“Company Intellectual Property” has the meaning set forth in Section 4.15(a).

 

“Company’s Knowledge”, or “knowledge” with respect to the Company, means the
actual knowledge of the executive officers (as defined in Rule 405 under the
1933 Act) of the Company, after reasonable due inquiry and investigation.

 

“Company Party” shall have the meaning set forth in Section 8.2(b).

 

“Company Sale” shall have the meaning set forth in Section 6.3(c).

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Damages” has the meaning set forth in Section 8.2(a).

 

“Environmental Laws” has the meaning set forth in Section 4.16.

 

“Evaluation Date” has the meaning set forth in Section 4.26.

 

“FDA” has the meaning set forth in Section 4.29.

 

“GAAP” has the meaning set forth in Section 4.18.

 

“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including, but not limited to, data, data bases and documentation).

 

“Investor” shall have the meaning ascribed to such term in the recitals to this
Agreement.

 

“Investor Party” has the meaning set forth in Section 8.2(a).

 

“License Agreements” has the meaning set forth in Section 4.15(b).

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, financial condition, business or prospects
of the Company and its subsidiaries taken as a whole, or (ii) the ability of the
Company to perform its obligations under the Transaction Documents.

 



2

 

“Material Contract” means any contract, instrument or other agreement to which
the Company is a party or by which it is bound which has been filed or is
required to have been filed as an exhibit to the SEC Filings pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

 

“Nasdaq” means The Nasdaq Stock Market.

 

“Note” shall have the meaning ascribed to such term in the recitals to this
Agreement.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Preferred Stock” means shares of the Company’s preferred stock, par value
$0.001 per share.

 

“Press Release” has the meaning set forth in Section 9.7.

 

“Purchase Price” has the meaning set forth in Section 2.1.

 

“Registration Rights Agreement” shall have the meaning ascribed to such term in
the recitals to this Agreement.

 

“Reserved Amount” has the meaning set forth in Section 7.1.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“SEC Filings” has the meaning set forth in Section 4.7.

 

“Securities” means the Note and the Conversion Shares.

 

“Security Agreement” shall have the meaning ascribed to such term in the
recitals to this Agreement.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the 1934 Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

 

“Transfer Agent” means the transfer agent of the Company’s capital stock.

 



3

 

“Transaction Documents” means this Agreement, the Note, the Registration Rights
Agreement and the Security Agreement.

 

“U.S. Person” has the meaning set forth in Section 5.8(a).

 

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

2.                      Purchase and Sale of the Note.

 

2.1.                On the Closing Date, upon the terms and subject to the
conditions set forth herein, the Company will issue and sell, and the Investor
will purchase, the Note in the original principal amount of $6,000,000, for a
price of $6,000,000 (the “Purchase Price”).

 

3.                      The Closing.

 

(a)                    Upon the satisfaction of the conditions set forth in
Section 6.1, the completion of the purchase and sale of the Note (the “Closing”)
shall occur remotely via exchange of documents and signatures on the third
trading day following the date hereof or at such other time as is agreed to by
the Company and the Investor (the date of the Closing, the “Closing Date”).

 

(b)                   On the Closing Date, the Investor shall deliver or cause
to be delivered to the Company the Purchase Price via wire transfer of
immediately available funds pursuant to the wire instructions delivered to
Investor by the Company on or prior to the Closing Date.

 

(c)                    At the Closing, the Company shall deliver or cause to be
delivered to the Investor, the Note registered in the name of the Investor.

 

4.                      Representations and Warranties of the Company. The
Company hereby represents and warrants to the Investor that, except as described
in the SEC Filings or any disclosure schedule of the Company delivered to the
Investor on the date hereof, any of which qualifies these representations and
warranties in their entirety, the statements contained in this Section 4 are
accurate as of the date of this Agreement and as of the Closing:

 

4.1.                Organization, Good Standing and Qualification. Each of the
Company and its subsidiaries is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation and
has all requisite corporate power and authority to carry on its business as now
conducted and to own or lease its properties. Each of the Company and its
subsidiaries is duly qualified to do business as a foreign corporation and is in
good standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property makes such qualification or leasing necessary
unless the failure to so qualify has not had and would not reasonably be
expected to have a Material Adverse Effect.

 



4

 

 

4.2.                Authorization. The Company has the requisite corporate power
and authority and has taken all requisite corporate action necessary for, and no
further action on the part of the Company, its officers, directors and
stockholders is necessary for, (i) the authorization, execution and delivery of
the Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company under the Transaction Documents, and (iii) the
authorization, issuance (or reservation for issuance) and delivery of the Note
and the Conversion Shares. The Board has determined, at a duly convened meeting
or pursuant to a unanimous written consent, that the issuance and sale of the
Note, and the consummation of the transactions contemplated by the Transaction
Documents (including, without limitation, the issuance of the Conversion
Shares), are in the best interest of the Company.

 

4.3.                Due Execution; Enforceability. This Agreement has been and,
at or prior to the Closing, each other Transaction Document to be delivered at
the Closing will be, duly executed and delivered by the Company. This Agreement
constitutes and, upon the execution and delivery thereof by the Company, each
other Transaction Document will constitute, the valid and legally binding
obligation of the Company, enforceable against it in accordance with its terms,
subject to (i) applicable bankruptcy, insolvency, fraudulent transfer,
moratorium, reorganization or other similar laws of general application relating
to or affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity.

 

4.4.                Capitalization. The Company is authorized under its
Certificate of Incorporation to issue 200,000,000 shares of Common Stock and
5,000,000 shares of Preferred Stock. The Company’s disclosure of its issued and
outstanding capital stock in its most recent SEC Filing containing such
disclosure was accurate in all material respects as of the date indicated in
such SEC Filing. All of the issued and outstanding shares of the Company’s
capital stock have been duly authorized and validly issued and are fully paid
and nonassessable. None of such shares were issued in violation of any
pre-emptive rights and such shares were issued in compliance in all material
respects with applicable state and federal securities law and any rights of
third parties. No Person is entitled to pre-emptive or similar statutory or
contractual rights with respect to the issuance by the Company of any securities
of the Company, except as have been duly and validly waived. There are no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company is or may be
obligated to issue any equity securities of any kind, except as previously
disclosed in the Company’s SEC filings or contemplated by this Agreement (other
than options or equity awards granted under the Company’s equity incentive plans
or inducement awards granted pursuant to arrangements approved by the Company’s
board of directors). Except as provided in the Registration Rights Agreement,
neither the filing of the registration statement required to be filed by the
Registration Rights Agreement nor the offering or sale of the Note as
contemplated by this Agreement gives rise to any rights for or relating to the
registration of any shares of Common Stock or other securities of the Company
under the 1933 Act, except as have been duly and validly waived.

 

The issuance and sale of the Note hereunder or the issuance of the Conversion
Shares will not obligate the Company to issue shares of Common Stock or other
securities to any other Person and will not result in the adjustment of the
exercise, conversion, exchange or reset price of any outstanding security.

 



5

 

 

Except as disclosed in the SEC Filings, the Company does not have outstanding
stockholder purchase rights or “poison pill” or any similar arrangement in
effect giving any Person the right to purchase any equity interest in the
Company upon the occurrence of certain events. Except as disclosed in the SEC
Filings, the Company has no material indebtedness outstanding as of the date
hereof.

 

4.5.                Valid Issuance. The Note has been duly and validly
authorized and, when issued and paid for pursuant to this Agreement, will be
validly issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Investor), except
for any restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws, and, assuming the accuracy of the
representations and warranties in Section 5, will be delivered in compliance
with all applicable federal and state securities laws. The Conversion Shares
have been duly and validly authorized and reserved for issuance and, upon
conversion of the Note, will be validly issued, fully paid and nonassessable and
will be sold free and clear of any liens, and, assuming the accuracy of the
representations and warranties in Section 5, will be delivered in compliance
with all applicable federal and state securities laws. The Company has reserved
from its duly authorized capital stock a number of shares of Common Stock for
issuance upon conversion of the Note.

 

4.6.                Consents. Except as provided herein or therein, the
execution, delivery and performance by the Company of its obligations under the
Transaction Documents and the offer, issuance and sale of the Note require no
consent of, action by or in respect of, or filing with, any Person, governmental
body, agency, or official other than (i) filings that have been made pursuant to
applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws and the rules and regulations of Nasdaq, and
(ii) the registration statement required to be filed by the Registration Rights
Agreement and the applicable consents and approvals related thereto.

 

4.7.                Delivery of SEC Filings; Business. The Company has made
available to the Investor through the EDGAR system, true and complete copies of
the Company’s filings pursuant to the 1934 Act, including the exhibits thereto
(collectively, the “SEC Filings”). The Company has made all filings required to
be made pursuant to the 1934 Act during the twelve months preceding the date
hereof and the date of the applicable Closing. The Company is engaged in all
material respects only in the business described in the SEC Filings and the SEC
Filings contain a complete and accurate description in all material respects of
the business of the Company.

 

4.8.                No Material Adverse Change. Since March 30, 2017, except as
identified and described in the SEC Filings, there has not been:

 

(i)                     any change in the assets, liabilities, financial
condition or operating results of the Company from that reflected in the
financial statements included in the Company’s most recent SEC Filing, except
for changes in the ordinary course of business which have not had and would not
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate;

 



6

 

 

(ii)                   any declaration or payment by the Company of any
dividend, or any authorization or payment by the Company of any distribution, on
any of the capital stock of the Company, or any redemption or repurchase by the
Company of any securities of the Company;

 

(iii)                 any material damage, destruction or loss, whether or not
covered by insurance, to any assets or properties of the Company;

 

(iv)                 any waiver, not in the ordinary course of business, by the
Company or any Subsidiary of the Company of a material right or of a material
debt owed to it;

 

(v)                   any satisfaction or discharge of any lien, claim or
encumbrance or payment of any obligation by the Company, except in the ordinary
course of business and which is not material to the assets, properties,
financial condition, operating results or business of the Company (as such
business is presently conducted);

 

(vi)                 any change or amendment to the Company’s Certificate of
Incorporation or By-laws, or material change to any Material Contract or
arrangement by which the Company is bound or to which any of its assets or
properties is subject;

 

(vii)               any material transaction entered into by the Company other
than in the ordinary course of business;

 

(viii)             the loss of the services of any key employee, or material
change in the compensation or duties of the senior management of the Company;

 

(ix)                 any action taken by the Company or a Subsidiary of the
Company to seek protection pursuant to any law or statute relating to
bankruptcy, insolvency, reorganization, receivership, liquidation or winding up,
nor does the Company have any knowledge that any of the creditors of the Company
or a Subsidiary of the Company intend to initiate involuntary bankruptcy
proceedings, nor has the Company or any Subsidiary of the Company received any
notice from any such creditor threatening any such action; or

 

(x)                   any other event or condition of any character that has had
or would reasonably be expected to have a Material Adverse Effect.

 

4.9.                SEC Filings. At the time of filing thereof, the SEC Filings
(including all exhibits and schedules thereto and the documents incorporated by
reference) complied as to form in all material respects with the requirements of
the 1933 Act or the 1934 Act, as applicable, and did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. All
documents required to be filed as exhibits to the SEC Filings have been filed as
required.

 

4.10.            No Conflict, Breach, Violation or Default. The execution,
delivery and performance of the Transaction Documents by the Company and the
issuance and sale of the Note in accordance with the provisions thereof will not
(i) conflict with or result in a breach or violation of (a) any of the terms and
provisions of, or constitute a default under, the Company’s Certificate of
Incorporation or the Company’s By-laws, both as in effect on the date hereof
(true and complete copies of which have been made available to the Investor
through the EDGAR system), or (b) assuming the accuracy of the representations
and warranties in Section 5, any applicable statute, rule, regulation or order
of any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company, or any of its assets or properties, or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any lien, encumbrance or other adverse claim upon any of the properties or
assets of the Company or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Material Contract, except, in the case of clauses (i)(b) and (ii) only, for
such conflicts, breaches, violations and defaults as have not, and would not
reasonably be expected to have a Material Adverse Effect. This Section does not
relate to matters with respect to tax status, which are the subject of
Section 4.11, employee relations and labor matters, which are the subject of
Section 4.14, and environmental laws, which are the subject of Section 4.16.

 



7

 

 

4.11.            Tax Matters. The Company and each Subsidiary of the Company has
timely prepared and filed all tax returns required to have been filed by the
Company or such Subsidiary of the Company with all appropriate governmental
agencies and timely paid all taxes shown thereon or otherwise owed by it. The
charges, accruals and reserves on the books of the Company in respect of taxes
for all fiscal periods are adequate in all material respects, and there are no
material unpaid assessments against the Company or any Subsidiary of the Company
nor, to the Company’s Knowledge, any basis for the assessment of any additional
taxes, penalties or interest for any fiscal period or audits by any federal,
state or local taxing authority except for any assessment which is not material
to the Company. All taxes and other assessments and levies that the Company or
any Subsidiary of the Company is required to withhold or to collect for payment
have been duly withheld and collected and paid to the proper governmental entity
or third party when due. There are no tax liens or claims pending or, to the
Company’s Knowledge, threatened against the Company or any Subsidiary of the
Company or any of their respective assets or property. There are no outstanding
tax sharing agreements or other such arrangements between the Company or any
Subsidiary of the Company and any other corporation or entity. The Company has
not participated in a “listed transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b)(2).

 

4.12.            Title to Properties. The Company and each Subsidiary of the
Company (a) has good and marketable title to all real properties and all other
properties and assets owned by it, in each case free from liens, encumbrances
and defects that would materially affect the value thereof or materially
interfere with the use made or currently planned to be made thereof by it and
(b) holds any leased real or personal property under valid and enforceable
leases with no exceptions that would materially interfere with the use made or
currently planned to be made thereof by it.

 

4.13.            Certificates, Authorities and Permits. The Company and each
Subsidiary of the Company possesses adequate certificates, authorities or
permits issued by appropriate governmental agencies or bodies necessary to
conduct the business now operated by it, and neither the Company nor any
Subsidiary of the Company has received any notice of proceedings relating to the
revocation or modification of any such certificate, authority or permit that
would reasonably be expected to have a Material Adverse Effect, individually or
in the aggregate, on the Company.

 



8

 

 

4.14.            Labor Matters.

 

(a)                    The Company is not a party to or bound by any collective
bargaining agreements or other agreements with labor organizations. The Company
has not violated in any material respect any laws, regulations, orders or
contract terms, affecting the collective bargaining rights of employees, labor
organizations or any laws, regulations or orders affecting employment
discrimination, equal opportunity employment, or employees’ health, safety,
welfare, wages and hours.

 

(b)                   (i) There are no labor disputes existing, or to the
Company’s Knowledge, threatened, involving strikes, slow-downs, work stoppages,
job actions, disputes, lockouts or any other disruptions of or by the Company's
employees, (ii) there are no unfair labor practices or petitions for election
pending or, to the Company’s Knowledge, threatened before the National Labor
Relations Board or any other federal, state or local labor commission relating
to the Company’s employees, (iii) no demand for recognition or certification
heretofore made by any labor organization or group of employees is pending with
respect to the Company and (iv) to the Company's Knowledge, the Company enjoys
good labor and employee relations with its employees and labor organizations.

 

(c)                    The Company is, and at all times has been, in compliance
in all material respects with all applicable laws respecting employment
(including laws relating to classification of employees and independent
contractors) and employment practices, terms and conditions of employment, wages
and hours, and immigration and naturalization. There are no claims pending
against the Company before the Equal Employment Opportunity Commission or any
other administrative body or in any court asserting any violation of Title VII
of the Civil Rights Act of 1964, the Age Discrimination Act of 1967, 42 U.S.C.
§§ 1981 or 1983 or any other federal, state or local law, statute or ordinance
barring discrimination in employment.

 

4.15.            Intellectual Property.

 

(a)                    The Company, together with its Subsidiaries, owns,
possesses, licenses or has other rights to use all material Intellectual
Property as necessary for use in connection with its business (the “Company
Intellectual Property”). There is no pending or, to the Company’s Knowledge,
threatened action, suit, proceeding or claim by any Person that the Company’s
business as now conducted infringes or otherwise violates any Intellectual
Property rights of any third party or any confidentiality obligations owed to a
third party. To the Company’s Knowledge, there is no existing infringement by
another Person of any of the Company Intellectual Property that would have or
would reasonably be expected to have a Material Adverse Effect. The Company has
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of the Company Intellectual Property, except where failure to do so
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 



9

 

 

(b)                   All of the licenses and sublicenses and consent, royalty
or other agreements concerning Company Intellectual Property to which the
Company or any Subsidiary of the Company is a party or by which any of their
assets are bound (other than generally commercially available, non-custom,
off-the-shelf software application programs having a retail acquisition price of
less than $10,000 per license) (collectively, “License Agreements”) are valid
and binding obligations of the Company or its Subsidiaries that are parties
thereto and, to the Company’s Knowledge, the other parties thereto, enforceable
in accordance with their terms, except to the extent that enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
generally, and to the Company’s Knowledge there exists no event or condition
which will result in a material violation or breach of, or constitute (with or
without due notice or lapse of time or both) a default by the Company or any of
its Subsidiaries under, any such License Agreement, in each case that would
reasonably be expected to have a Material Adverse Effect.

 

(c)                    All material licenses or other material agreements under
which the Company is granted rights to Intellectual Property are, to the
Company’s Knowledge, in full force and effect and, to the Company’s Knowledge,
there is no material default by any other party thereto, except as would not
reasonably be expected to have a Material Adverse Effect. The Company has no
reason to believe that the licensors under such licenses and other agreements do
not have and did not have all requisite power and authority to grant the rights
to the Intellectual Property purported to be granted thereby.

 

(d)                   The consummation of the transactions contemplated hereby
and by the other Transaction Documents will not result in the alteration, loss,
impairment of or restriction on the Company’s or any of its Subsidiaries’
ownership or right to use any of the Company Intellectual Property.

 

4.16.            Environmental Matters. Neither the Company nor any Subsidiary
of the Company is in violation of any statute, rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), has
released any hazardous substances regulated by Environmental Law on to any real
property that it owns or operates, has received any notice or claim it is liable
for any off-site disposal or contamination pursuant to any Environmental Laws,
or is subject to any claim relating to any Environmental Laws, which violation,
release, notice, claim, or liability would reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate; and there is no
pending or, to the Company’s Knowledge, threatened investigation that would
reasonably be expected to lead to such a claim.

 

4.17.            Legal Proceedings. There are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Company is a party or to which any property of the Company is subject that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; to the Company’s Knowledge, no such investigations,
actions, suits or proceedings are threatened or contemplated by any governmental
or regulatory authority or threatened by others; and there are no current or
pending legal, governmental or regulatory actions, suits or proceedings that are
required under the 1933 Act or 1934 Act to be described in the SEC Filings that
are not so described in the SEC Filings. The SEC has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company under the 1933 Act or the 1934 Act.

 



10

 

 

4.18.            Financial Statements. The financial statements included in each
SEC Filing comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing (or to the extent corrected by a subsequent
restatement) and present fairly, in all material respects, the financial
position of the Company as of the dates shown and its results of operations and
cash flows for the periods shown, subject in the case of unaudited financial
statements to normal, immaterial year-end audit adjustments, and such financial
statements have been prepared in conformity with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”) (except as may be disclosed therein or in the notes thereto,
and except that the unaudited financial statements may not contain all footnotes
required by GAAP, and, in the case of quarterly financial statements, as
permitted by Form 10-Q under the 1934 Act). Except as set forth in the financial
statements of the Company included in the SEC Filings filed prior to the date
hereof, the Company has not incurred any liabilities, contingent or otherwise,
except those incurred in the ordinary course of business, consistent (as to
amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or would
reasonably be expected to have a Material Adverse Effect.

 

4.19.            Insurance Coverage. The Company maintains in full force and
effect insurance coverage that is customary for comparably situated companies
for the business being conducted and properties owned or leased by the Company,
and the Company reasonably believes such insurance coverage to be adequate
against all liabilities, claims and risks against which it is customary for
comparably situated companies to insure. The Company has no reason to believe
that it will not be able to renew any existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue doing business as currently conducted without a
significant increase in cost, other than normal increases in the industry.
Without limiting the generality of the foregoing, the Company maintains
directors and officers insurance in an amount deemed to be reasonable and
appropriate by the Board.

 

4.20.            Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or the Investor for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company. The Investor shall
not have any obligation with respect to any fees, or with respect to any claims
made by or on behalf of other Persons for fees, in each case of the type
contemplated by this Section 4.20 that may be due in connection with the
transactions contemplated by the Transaction Documents.

 

4.21.            No Offers or Sales Requiring Registration. Neither the Company
nor any Person acting on its behalf has, directly or indirectly, made any offers
or sales of any security or the right to purchase any security, or solicited any
offers to buy any security or any such right, under circumstances that would
require registration of the Securities under the 1933 Act.

 



11

 

 

4.22.            Private Placement. Assuming the accuracy of the representations
and warranties of the Investor set forth in Section 5, the offer and sale of the
Note to the Investor as contemplated hereby is exempt from the registration
requirements of the 1933 Act.

 

4.23.            Questionable Payments. Neither the Company nor any of its
Subsidiaries, nor, to the Company’s Knowledge, any of their respective current
or former directors, officers, employees, agents or other Persons acting on
behalf of the Company or any Subsidiary of the Company, has on behalf of the
Company or any Subsidiary of the Company or in connection with its business:
(a) used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets which is in violation of law; (d) made any
false or fictitious entries on the books and records of the Company or any
Subsidiary of the Company; (e) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment of any nature; or (f)
violated any provision of the Foreign Corrupt Practices Act of 1977, as amended.

 

4.24.            Transactions with Affiliates. Except as contemplated by the
Transaction Agreements, none of the officers or directors of the Company and, to
the Company’s Knowledge, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary of the Company
(other than as holders of stock options and/or warrants, and for services as
employees, officers and directors), that would be required to be disclosed in
the SEC Filings pursuant to Section 404 of Regulation S-K that is not so
disclosed.

 

4.25.            Internal Controls. The Company is in compliance in all material
respects with the provisions of the Sarbanes-Oxley Act of 2002 currently
applicable to the Company. The Company maintains a system of internal accounting
controls designed to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in 1934 Act Rules 13a-15(e) and 15d-15(e))
for the Company and designed such disclosure controls and procedures to ensure
that material information relating to the Company and required to be disclosed
by the Company in the reports that it files or submits under the 1934 Act is
made known to the certifying officers by others within the Company, particularly
during the period in which the Company’s most recently filed periodic report
under the 1934 Act, as the case may be, is being prepared. The Company’s
certifying officers have evaluated the effectiveness of the Company’s controls
and procedures as of the end of the period covered by the most recently filed
periodic report under the 1934 Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the 1934 Act
the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company’s internal controls over financial reporting or, to the
Company’s Knowledge, in other factors that could significantly affect the
Company’s internal controls over financial reporting. The Company maintains a
standard system of accounting established and administered in accordance with
GAAP and the applicable requirements of the 1934 Act.

 



12

 

 

4.26.            Required Filings. Except for the transactions contemplated by
this Agreement, including the acquisition of the Note contemplated hereby, no
event or circumstance has occurred or information exists with respect to the
Company or its business, properties, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

 

4.27.            Investment Company. The Company is not required to be
registered as, and is not an Affiliate of, and immediately following the Closing
will not be required to register as, an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

 

4.28.            Tests and Preclinical and Clinical Trials. The studies, tests
and preclinical and clinical trials conducted by or, to the Company’s Knowledge,
on behalf of the Company that are described in the SEC Filings were and, if
still pending, are being, conducted in all material respects in accordance with
the protocols submitted to the U.S. Food and Drug Administration (the “FDA”) or
any foreign governmental body exercising comparable authority, procedures and
controls pursuant to, where applicable, accepted professional and scientific
standards, and all applicable laws and regulations; the descriptions of the
studies, tests and preclinical and clinical trials conducted by or, to the
Company’s Knowledge, on behalf of the Company, and the results thereof,
contained in the SEC Filings are true and correct in all material respects; the
Company is not aware of any other studies, tests or preclinical and clinical
trials, the results of which call into question the results described in the SEC
Filings; and, except as previously disclosed to the Investor, the Company has
not received any notices or correspondence from the FDA, any foreign, state or
local governmental body exercising comparable authority or any Institutional
Review Board requiring the termination, suspension, material modification or
clinical hold of any studies, tests or preclinical or clinical trials conducted
by or on behalf of the Company.

 

4.29.            Key Employees. Each of the Company’s executive officers (as
defined in Rule 405 under the 1933 Act) is currently serving in the capacity
described in the SEC Filings. The Company has no knowledge of any fact or
circumstance (including without limitation (i) the terms of any agreement to
which such person is a party or any litigation in which such person is or may
become involved and (ii) any illness or medical condition that would reasonably
be expected to result in the disability or incapacity of such person) that would
limit or prevent any such person from serving in such capacity on a full-time
basis in the foreseeable future, or of any intention on the part of any such
person to limit or terminate his or her employment with the Company.

 

4.30.            ERISA. The Company does not maintain or contribute to, or have
any obligation under, any pension plan. The Company is in compliance in all
material respects with the presently applicable provisions of ERISA and the
United States Internal Revenue Code of 1986, as amended, except for matters
that, individually or in the aggregate, have not had, and would not reasonably
be expected to have, a Material Adverse Effect.

 



13

 

 

4.31.            Manipulation of Price.  The Company has not, and, to the
Company’s Knowledge, no Person acting on its behalf has taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities.

 

4.32.            Fees. Except as contemplated by Section 9.5 hereof, the Company
is not obligated to pay any compensation or other fee, cost or related
expenditure to any underwriter, broker, agent or other representative in
connection with the transactions contemplated by this Agreement. The Company
will indemnify and hold harmless the Investor from and against any claim against
the Investor by any Person alleging that, as a result of any agreement or
arrangement between such Person and the Company, the Investor is obligated to
pay any such compensation fee, cost or related expenditure in connection with
the transactions contemplated hereby or the other Transaction Documents.

 

4.33.            Off Balance Sheet Arrangements. There is no transaction,
arrangement or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in its 1934 Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.

 

4.34.            Acknowledgement of Dilution. The Company acknowledges that the
issuance of Conversion Shares may result in dilution of the outstanding shares
of Common Stock. The Company further acknowledges that its obligation to issue
Conversion Shares is unconditional regardless of the effect of any such
dilution.

 

5.                      Representations and Warranties of the Investor. The
Investor hereby represents and warrants to the Company that:

 

5.1.                Organization and Existence. The Investor is a validly
existing corporation, and has all requisite corporate power and authority to
enter into and consummate the transactions contemplated by the Transaction
Documents and to carry out its obligations hereunder and thereunder, and to
invest in the Securities pursuant to this Agreement.

 

5.2.                Authorization. The execution, delivery and performance by
the Investor of the Transaction Documents to which the Investor is a party have
been duly authorized and each has been duly executed and when delivered will
constitute the valid and legally binding obligation of Investor, enforceable
against the Investor in accordance with their respective terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.

 

5.3.                Purchase Entirely for Own Account. The Securities to be
received by the Investor hereunder will be acquired for Investor’s own account,
not as nominee or agent, and not with a view to the resale or distribution of
any part thereof in violation of the 1933 Act, and the Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the 1933 Act without prejudice, however, to Investor’s
right at all times to sell or otherwise dispose of all or any part of such
Securities in compliance with applicable federal and state securities laws.
Nothing contained herein shall be deemed a representation or warranty by
Investor to hold the Securities for any period of time. The Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.

 



14

 

 

5.4.                Investment Experience. The Investor acknowledges that it can
bear the economic risk and complete loss of its investment in the Securities and
has such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.

 

5.5.                Disclosure of Information. The Investor has had an
opportunity to receive, review and understand all information related to the
Company requested by it and to ask questions of and receive answers from the
Company regarding the Company, its business and the terms and conditions of the
offering of the Securities, and has conducted and completed its own independent
due diligence. The Investor acknowledges receipt of copies of the SEC Filings.
Based on the information the Investor has deemed appropriate, it has
independently made its own analysis and decision to enter into the Transaction
Documents. Neither such inquiries nor any other due diligence investigation
conducted by the Investor shall modify, limit or otherwise affect Investor’s
right to rely on the Company’s representations and warranties contained in this
Agreement.

 

5.6.                Restricted Securities. Investor understands that the
Securities are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the 1933 Act only in certain limited circumstances.

 

5.7.                Accredited Investor. Investor is an “accredited investor”
within the meaning of Rule 501(a) (1), (2), (3) or (7) under the 1933 Act.
Investor has determined based on its own independent review and such
professional advice as it deems appropriate that its purchase of the Securities
and participation in the transactions contemplated by the Transaction Documents
(i) comply and are consistent with all investment policies, guidelines and other
restrictions applicable to Investor and (ii) do not and will not violate or
constitute a default under Investor’s charter, by-laws or other constituent
document or under any law, rule, regulation, agreement or other obligation by
which Investor is bound.

 

5.8.                Foreign Investor Representations.

 

(a)                    Investor is not a United States person (as defined by
Section 7701(a)(30) of the Code and/or Rule 902(k) promulgated under the 1933
Act) (a “U.S. Person”), and is not acquiring the Securities for the account or
benefit of any U.S. Person.

 

(b)                   Investor has satisfied itself as to the full observance of
the laws of its jurisdiction in connection with any invitation to subscribe for
the Securities or any use of this Agreement, including (i) the legal
requirements within its jurisdiction for the purchase of the Securities, (ii)
any foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale, or transfer of the Securities. The Investor’s
subscription and payment for and continued beneficial ownership of the
Securities will not violate any applicable securities or other laws of the
Investor’s jurisdiction.

 



15

 

 

(c)                    Investor will not offer or sell the Securities to a U.S.
Person or for the account or benefit of a U.S. Person prior to the expiration of
the six-month period after the date on which Investor purchased such Securities.

 

(d)                   Investor understands and acknowledges that the Securities
have not been registered under the 1933 Act and are being offered and
transferred in reliance upon the exemptions provided in Regulation S of the 1933
Act and the rules and regulations adopted thereunder.  Accordingly, the
Securities may not be offered or sold in the U.S. or to U.S. Persons unless the
securities are registered under the 1933 Act, or an exemption for the regulation
requirements is available.  Furthermore, hedging transactions involving the
Securities may not be conducted unless in compliance with the 1933 Act.

 

(e)                    Investor acknowledges and agrees that, notwithstanding
anything in this Agreement to the contrary, the Company shall, and shall
instruct its transfer agent to, refuse to register any transfer of Securities
that is not made in accordance with the provisions of Regulation S pursuant to
registration under the 1933 Act or pursuant to an available exemption from
registration required under the 1933 Act.

 

5.9.                No General Solicitation. Investor did not learn of the
investment in the Securities as a result of any general solicitation or general
advertising.

 

5.10.            Legends. It is understood that, except as provided below,
certificates evidencing the Conversion Shares may bear one or all of the
following or any similar legend:

 

“The securities represented hereby have not been registered with the Securities
and Exchange Commission or the securities commission of any state in reliance
upon an exemption from registration under the Securities Act of 1933, as
amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities may be sold pursuant to Rule 144, (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended and (iv) such transfer is in compliance with Regulation S
under the Securities Act of 1933, as amended. Hedging transactions involving the
securities represented hereby may not be conducted unless in compliance with the
Securities Act of 1933, as amended.”

 

5.11.            Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or the Investor for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of Investor.

 



16

 

 

5.12.        Short Sales and Confidentiality Prior to the Date Hereof.  Other
than consummating the transactions contemplated hereunder, Investor has not, nor
has any Affiliate acting on its behalf or pursuant to any understanding with
Investor, directly or indirectly executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that Investor was first contacted by the Company or any other Person
regarding the transactions contemplated hereby and ending immediately prior to
the date hereof.  Notwithstanding the foregoing, in the case of the Investor,
which is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of Investor’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of Investor’s assets, the representation set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.  Investor has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction). Notwithstanding the foregoing, for avoidance of
doubt, nothing contained herein shall constitute a representation or warranty,
or preclude any actions, with respect to the identification of the availability
of, or securing of, available shares to borrow in order to effect Short Sales or
similar transactions in the future.

 

5.13.        No Government Recommendation or Approval. Investor understands that
no United States federal or state agency, or similar agency of any other
country, has reviewed, approved, passed upon, or made any recommendation or
endorsement of the Company or the purchase of the Securities.

 

5.14.        No Intent to Effect a Change of Control. As of the date hereof,
Investor has no present intent to effect a “change of control” of the Company as
such term is understood under the rules promulgated pursuant to Section 13(d) of
the 1934 Act.

 

5.15.        No Rule 506 Disqualifying Activities. Investor has not taken any of
the actions set forth in, and is not subject to, the disqualification provisions
of Rule 506(d)(1) of the 1933 Act.

 

6.                      Conditions to Closing.

 

6.1.                Conditions to the Investor’s Obligations at the Closing. The
obligation of the Investor to purchase the Note at the Closing is subject to the
fulfillment to the Investor’s satisfaction, on or prior to the Closing Date, of
the following conditions, any of which may be waived by Investor:

 

(a)                    The representations and warranties made by the Company in
Section 4 hereof shall be true and correct on the Closing Date, except to the
extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct as
of such earlier date. The Company shall have performed in all material respects
all obligations and covenants herein and in any other Transaction Document
required to be performed by it on or prior to the Closing Date.

 



17

 

 

(b)                   The Company shall have executed and delivered the Note,
the Registration Rights Agreement and the Security Agreement.

 

(c)                    The Company shall have filed a UCC-1 financing statement,
describing the Intellectual Property Collateral (as defined in the Security
Agreement), in the office of the Secretary of State of the State of Delaware.

 

(d)                   The Company shall have filed with Nasdaq a Notification
Form: Listing of Additional Shares for the listing of the Conversion Shares, a
copy of which shall have been provided to the Investor.

 

(e)                    No judgment, writ, order, injunction, award or decree of
or by any court, or judge, justice or magistrate, including any bankruptcy court
or judge, or any order of or by any governmental authority, shall have been
issued, and no action or proceeding shall have been instituted by any
governmental authority, enjoining or preventing the consummation of the Closing
or other transactions contemplated hereby or in the other Transaction Documents.

 

(f)                    The Company shall have delivered a Certificate, executed
on behalf of the Company by its Chief Executive Officer or its Chief Financial
Officer, dated as of the Closing Date, certifying to the fulfillment of the
conditions specified in subsections (a), (d), (e), (j), (l) and (m) of this
Section 6.1.

 

(g)                   The Company shall deliver to the Investor the Certificate
of Incorporation, as amended and in effect as of the Closing Date, certified by
the Secretary of the State of the State of Delaware.

 

(h)                   The Company shall have delivered a Certificate, executed
on behalf of the Company by its Secretary, dated as of the Closing Date,
certifying the resolutions adopted by the Board approving the transactions
contemplated by the Transaction Documents and the issuance of the Note,
certifying the current versions of the Certificate of Incorporation, as amended
and in effect as of the Closing Date, and By-laws of the Company and certifying
as to the signatures and authority of persons signing the Transaction Documents
and related documents on behalf of the Company.

 

(i)                     The Investor shall have received an opinion from Wilmer
Cutler Pickering Hale and Dorr LLP, the Company’s counsel, dated as of the
Closing Date, in form and substance reasonably acceptable to the Investor and
addressing such legal matters as the Investor may reasonably request.

 

(j)                     No stop order or suspension of trading shall have been
imposed by Nasdaq, the SEC or any other governmental or regulatory body with
respect to public trading in the Common Stock.

 



18

 

 

(k)                   The Company shall have authorized and reserved for
issuance the aggregate number of shares of Common Stock issuable upon the
conversion of the Note to be issued at the Closing.

 

(l)                     There shall be no injunction, restraining order or
decree of any nature of any court or governmental authority of competent
jurisdiction that is in effect that restrains or prohibits the consummation of
the Closing or the other transactions contemplated hereby and by the other
Transaction Documents.

 

(m)                 There shall not have occurred any material adverse change in
the Company’s consolidated business or financial condition since the date of the
Company’s most recent SEC Filing.

 

6.2.                Conditions to Obligations of the Company. The Company’s
obligation to sell and issue the Note at the Closing is subject to the
fulfillment to the satisfaction of the Company on or prior to the applicable
Closing Date of the following conditions, any of which may be waived by the
Company:

 

(a)                    The representations and warranties made by the Investor
in Section 5 hereof shall be true and correct in all material respects when
made, and shall be true and correct in all material respects on the Closing Date
with the same force and effect as if they had been made on and as of said date.
The Investor shall have performed in all material respects all obligations and
covenants herein required to be performed by it on or prior to the Closing Date.

 

(b)                   The Investor shall have executed and delivered the Note,
the Registration Rights Agreement and the Security Agreement.

 

(c)                    The Investor shall have paid to the Company in full the
purchase price for the Note purchased pursuant to this Agreement as specified in
this Agreement.

 

(d)                   There shall be no injunction, restraining order or decree
of any nature of any court or governmental authority of competent jurisdiction
that is in effect that restrains or prohibits the consummation of the Closing,
or the other transactions contemplated hereby and by the other Transaction
Documents.

 

6.3.                Termination of Obligations to Effect Closing; Effects.

 

(a)                    The obligations of the Company, on the one hand, and the
Investor, on the other hand, to effect the Closing shall terminate as follows:

 

(i)                     Upon the mutual written consent of the Company and the
Investor;

 

(ii)                   By the Company with respect to the Closing if any of the
conditions set forth in Section 6.2 applicable to the Closing shall have become
incapable of fulfillment with respect to the Investor, and shall not have been
waived by the Company; or

 



19

 



 

(iii)                 By the Investor if any of the conditions set forth in
Section 6.1 shall have become incapable of fulfillment, and shall not have been
waived by the Investor, prior to the Closing; provided, however, that, except in
the case of clause (ii) and (iii) above, the party seeking to terminate its
obligation to effect the Closing shall not then be in breach of any of its
representations, warranties, covenants or agreements contained in the
Transaction Documents if such breach has resulted in the circumstances giving
rise to such party’s seeking to terminate its obligation to effect the Closing.

 

7.                      Further Covenants and Agreements.

 

7.1.                Reservation of Common Stock. The Company shall, on the
Closing and at all times thereafter, reserve and keep available out of its
authorized but unissued shares of Common Stock, solely for the purpose of
providing for the conversion of the Note issued pursuant to this Agreement, such
number of shares of Common Stock as shall from time to time equal the number of
shares sufficient to permit the conversion of the Note issued pursuant to this
Agreement in accordance with its terms (the “Reserved Amount”). While the Note
remains outstanding, the Company shall not reduce the Reserved Amount without
obtaining prior written consent of the Investor.

 

7.2.                No Conflicting Agreements. The Company will not take any
action, enter into any agreement or make any commitment that would conflict or
interfere in any material respect with the Company’s obligations to the Investor
under the Transaction Documents.

 

7.3.                Compliance with Laws. The Company will comply in all
material respects with all applicable laws, rules, regulations, orders and
decrees of all governmental authorities.

 

7.4.                Termination of Covenants. The provisions of Sections 7.2
through 7.3 shall terminate and be of no further force and effect on the date on
which the Company’s obligations under the Registration Rights Agreement to
register or maintain the effectiveness of any registration covering the
Registrable Securities (as such term is defined in the Registration Rights
Agreement) shall terminate.

 

7.5.                Removal of Legends. In connection with any sale or
disposition of the Securities, by the Investor pursuant to Rule 144 or pursuant
to any other exemption under the 1933 Act such that the purchaser acquires
freely tradable shares and upon compliance by the Investor with the requirements
of this Agreement, the Company shall use its best efforts to cause the Transfer
Agent to remove any restrictive legends related to the book entry account
holding such Securities, and make a new, unlegended entry for such book entry
Securities, sold or disposed of without restrictive legends within three trading
days of the request of the Investor and receipt by the Company from the Investor
of customary representations and other documentation reasonably acceptable to
the Company in connection therewith. Subject to receipt by the Company of
customary representations and other documentation reasonably acceptable to the
Company in connection therewith, upon the earlier of such time as the Share, or
the Securities, (i) have been sold or transferred pursuant to an effective
registration statement, (ii) have been sold pursuant to Rule 144, or (iii) are
eligible for resale under Rule 144(b)(1) or any successor provision, the Company
shall (A) deliver to the Transfer Agent irrevocable instructions that the
Transfer Agent shall make a new, unlegended entry for such book entry
Securities, and (B) cause its counsel to deliver to the Transfer Agent one or
more opinions to the effect that the removal of such legends in such
circumstances may be effected under the 1933 Act. The Company shall be
responsible for the fees of its Transfer Agent and all DTC fees associated with
such issuance.

 



20

 

 

7.6.                Short Sales and Confidentiality After the Date Hereof. The
Investor covenants that neither it nor any Affiliates acting on its behalf or
pursuant to any understanding with Investor will execute any Short Sales during
the period from the date hereof until the Closing Date. The Investor covenants
that until such time as the transactions contemplated by this Agreement are
publicly disclosed by the Company, Investor will maintain the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). The Investor understands and
acknowledges that the SEC currently takes the position that coverage of short
sales of shares of the Common Stock “against the box” prior to effectiveness of
a resale registration statement with securities included in such registration
statement would be a violation of Section 5 of the 1933 Act, as set forth in
Item 239.10 of the Securities Act Sections Compliance and Disclosure
Interpretations compiled by the SEC Division of Corporation Finance and hereby
covenants that neither it nor any Affiliates acting on its behalf or pursuant to
any understanding with Investor shall execute any such short sales.

 

8.                      Survival, Indemnification and Remedies.

 

8.1.                Survival. The representations, warranties, covenants,
indemnities and agreements contained in the Transaction Documents shall survive
the Closing of the transactions contemplated by this Agreement for the
applicable statute of limitations.

 

8.2.                Indemnification.

 

(a)                    Company Indemnification of Investor. In consideration of
the Investor’s execution and delivery of this Agreement and acquiring the
Securities hereunder and in addition to all of the Company’s other obligations
under the Transaction Documents to which it is a party, subject to the
provisions of this Section 8.2(a) and Section 8.3, the Company shall indemnify
and hold harmless the Investor, each of its directors, officers, shareholders,
members, partners, employees, representatives, agents and advisors (and any
other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding the lack of such title or any other title), each Person,
if any, who controls the Investor (within the meaning of Section 15 of the 1933
Act or Section 20(a) of the 1934 Act), and the respective directors, officers,
shareholders, members, partners, employees, representatives, agents and advisors
(and any other Persons with a functionally equivalent role of a Person holding
such titles notwithstanding the lack of such title or any other title) of such
controlling Persons (each, an “Investor Party”), from and against all losses,
liabilities, obligations, claims, damages, costs and expenses (including all
judgments, amounts paid in settlement, court costs, reasonable attorneys’ fees
and costs of defense and investigation) (collectively, “Damages”) that Investor
Party may suffer or incur as a result of or relating to any breach of any of the
representations, warranties, covenants or agreements made by the Company in the
Transaction Documents to which it is a party, other than claims for
indemnification within the scope of Section 6 of the Registration Rights
Agreement; provided, however, that the foregoing indemnity shall not apply to
any Damages to the extent, but only to the extent, that such Damages resulted
directly and primarily from a breach of any of the Investor’s representations,
warranties, covenants or agreements contained in this Agreement, the
Registration Rights Agreement or the Security Agreement.

 



21

 

 

An Investor Party’s right to indemnification or other remedies based upon the
representations, warranties, covenants and agreements of the Company set forth
in the Transaction Documents shall not in any way be affected by any
investigation or knowledge of Investor Party. Such representations, warranties,
covenants and agreements shall not be affected or deemed waived by reason of the
fact that an Investor Party knew or should have known that any representation or
warranty might be inaccurate or that the Company failed to comply with any
agreement or covenant. Any investigation by Investor Party shall be for its own
protection only and shall not affect or impair any right or remedy hereunder.

 

To the extent that the foregoing undertakings by the Company set forth in this
Section 8.2(a) may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Damages
which is permissible under applicable law.

 

(b)                   Investor Indemnification of the Company. In consideration
of the Company’s execution and delivery of this Agreement and sale of the
Securities hereunder and in addition to all of the Investor’s other obligations
under the Transaction Documents to which it is a party, subject to the
provisions of this Section 8.2(b) and Section 8.3, the Investor shall indemnify
and hold harmless the Company, each of its directors, officers, stockholders,
employees, representatives, agents and advisors (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding the
lack of such title or any other title), each Person, if any, who controls the
Company (within the meaning of Section 15 of the 1933 Act or Section 20(a) of
the 1934 Act), and the respective directors, officers, shareholders, members,
partners, employees, representatives, agents and advisors (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding the lack of such title or any other title) of such controlling
Persons (each, a “Company Party”), from and against all Damages that such
Company Party may suffer or incur as a result of or relating to any breach of
any of the representations, warranties, covenants or agreements made by Investor
in the Transaction Documents to which it is a party, other than claims for
indemnification within the scope of Section 6 of the Registration Rights
Agreement; provided, however, that the foregoing indemnity shall not apply to
any Damages to the extent, but only to the extent, that such Damages resulted
directly and primarily from a breach of any of the Company’s representations,
warranties, covenants or agreements contained in this Agreement or other
Transaction Documents.

 

A Company Party’s right to indemnification or other remedies based upon the
representations, warranties, covenants and agreements of Investor set forth in
the Transaction Documents shall not in any way be affected by any investigation
or knowledge of such Company Party. Such representations, warranties, covenants
and agreements shall not be affected or deemed waived by reason of the fact that
a Company Party knew or should have known that any representation or warranty
might be inaccurate or that Investor failed to comply with any agreement or
covenant. Any investigation by such Company Party shall be for its own
protection only and shall not affect or impair any right or remedy hereunder.

 



22

 

 

To the extent that the foregoing undertakings by Investor set forth in this
Section 8.2(b) may be unenforceable for any reason, Investor shall make the
maximum contribution to the payment and satisfaction of each of the Damages
which is permissible under applicable law.

 

8.3.                Conduct of Indemnification Proceedings. Any person entitled
to indemnification hereunder shall (i) give prompt notice to the indemnifying
party of any claim with respect to which it seeks indemnification and (ii)
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party; provided that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such person, unless (a) the
indemnifying party has agreed to pay such fees or expenses, or (b) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person or (c) in the reasonable
judgment of any such person, based upon written advice of its counsel, a
conflict of interest exists between such person and the indemnifying party with
respect to such claims (in which case, if the person notifies the indemnifying
party in writing that such person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation. It is understood and agreed that the indemnifying party
shall not, in connection with any claim in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties. No indemnifying party will, except with the consent of
the indemnified party, consent to entry of any judgment or enter into any
settlement that (i) does not include as an unconditional term thereof the giving
by the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation or (ii) includes the granting
of any equitable relief or the admission by the indemnified party of any legal,
regulatory or ethical violations.

 

8.4.                Remedies.

 

(a)                    Investor shall have all rights and remedies set forth in
the Transaction Documents and all rights and remedies which Investor has been
granted at any time under any other agreement or contract and all of the rights
which Investor has under any law. The Company recognizes that in the event that
it fails to perform, observe or discharge any or all of its obligations under
the Transaction Documents, any remedy at law may prove to be inadequate relief
to the Investor. The Company therefore agrees that the Investor shall be
entitled to seek specific performance and/or temporary, preliminary and
permanent injunctive or other equitable relief from any court of competent
jurisdiction in any such case without the necessity of proving actual damages
and without posting a bond or other security.

 



23

 

 

(b)                   The Company shall have all rights and remedies set forth
in the Transaction Documents and all rights and remedies which the Company has
been granted at any time under any other agreement or contract and all of the
rights which the Company has under any law. The Investor recognizes that in the
event that it fails to perform, observe or discharge any or all of its
obligations under the Transaction Documents, any remedy at law may prove to be
inadequate relief to the Company. The Investor therefore agrees that the Company
shall be entitled to seek specific performance and/or temporary, preliminary and
permanent injunctive or other equitable relief from any court of competent
jurisdiction in any such case without the necessity of proving actual damages
and without posting a bond or other security.

 



9.                      Miscellaneous.

 

9.1.                Successors and Assigns. This Agreement may not be assigned
by a party hereto without the prior written consent of the Company or the
Investor, as applicable, provided, however, that the Investor may assign its
rights and delegate its duties hereunder in whole or in part to an Affiliate or
to a third party acquiring some or all of its Securities in a transaction
complying with applicable securities laws without the prior written consent of
the Company or the Investor, provided such assignee agrees in writing to be
bound by the provisions hereof that apply to Investor. The provisions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective permitted successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

9.2.                Counterparts; Faxes; E-mail. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. This Agreement
may also be executed via facsimile or e-mail, which shall be deemed an original.

 

9.3.                Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

9.4.                Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if sent by
electronic mail during normal business hours of the recipient, then notice shall
be deemed given when sent, and if not sent during normal business hours, then
notice shall be deemed given on the recipient’s next business day, (iii) if
given by facsimile, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iv) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (v) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one Business Day after delivery
to such carrier. All notices shall be addressed to the party to be notified at
the address as follows, or at such other address as such party may designate by
ten days’ advance written notice to the other party:

 



24

 

 

If to the Company:

 

Argos Therapeutics, Inc.
4233 Technology Drive



Durham, North Carolina 27704
Attention: Chief Executive Officer
Fax: (919) 287-6336



E-mail: jabbey@argostherapeutics.com



 

With a copy to:

 

Wilmer Cutler Pickering Hale and Dorr LLP



60 State Street



Boston, Massachusetts 02109



Attention: Stuart Falber



Fax: (617) 526-5000



E-mail: Stuart.Falber@wilmerhale.com

 

If to the Investor:

 

Pharmstandard International S.A.

10A rue Henri Schnadt

Luxembourg, Luxembourg L-2530

Phone:  +352 24840131

Fax:  +352 24840134

Email:  info@pharmstd.lu

 

9.5.                Expenses. The Company shall pay at the Closing the legal
expenses of the Investor and shall also pay the legal expenses of the Investor
incurred in connection with the resale registration obligations of the Company
set forth in the Registration Rights Agreement; provided that the total expenses
for which the Company shall be liable under this Section 9.5 shall not exceed
$100,000.

 

9.6.                Amendments and Waivers. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only with the written consent of the Company and the Investor.

 

9.7.                Publicity. Except as set forth below, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
the Company or the Investor without the prior consent of the Company (in the
case of a release or announcement by the Investor) or the Investor (in the case
of a release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Investor, as the case may
be, shall allow the Investor or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance. By 8:30 a.m. (New York City
time) on the trading day immediately following the date this Agreement is
executed, the Company shall issue a press release disclosing the transactions
contemplated by this Agreement (the “Press Release”). No later than 5:30 p.m.
(New York City time) on the first trading day following the date this Agreement
is executed, the Company will file a Current Report on Form 8-K attaching the
press release described in the foregoing sentence as well as copies of the
Transaction Documents. The parties acknowledge that from and after the issuance
of the Press Release, the Investor shall not be in possession of any material,
nonpublic information received from the Company or any of its respective
officers, directors, employees or agents with respect to the transactions
contemplated hereby that is not disclosed in the Press Release.

 



25

 

 

9.8.                Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.

 

9.9.                Entire Agreement. This Agreement, including the signature
pages and Exhibits, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.

 

9.10.            Further Assurances. The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

 

 



26

 

 

9.11.            Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York without regard to the choice of law
principles thereof. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated hereby.
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement. Each of the parties
hereto irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

[remainder of page intentionally left blank]

 

 

 

 

 

 

 

 



27

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

 

COMPANY:

ARGOS THERAPEUTICS, INC.

 

  By:  /s/ Jeffrey D. Abbey     Name: Jeffrey D. Abbey    

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 



[Signature Page to Securities Purchase Agreement]





 

 

 

INVESTOR: PHARMSTANDARD INTERNATIONAL S.A.      



By: 

/s/ Eriks Martinovskis    

Name: Eriks Martinovskis

Title: Director

 

 

 

 

 

 

 

 

 

 

 

 



 

 

EXHIBIT A

 

NOTE

 

 

 

The securities represented hereby have not been registered with the Securities
and Exchange Commission or the securities commission of any state in reliance
upon an exemption from registration under the Securities Act of 1933, as
amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities may be sold pursuant to Rule 144, (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended and (iv) such transfer is in compliance with Regulation S
under the Securities Act of 1933, as amended. Hedging transactions involving the
securities represented hereby may not be conducted unless in compliance with the
Securities Act of 1933, as amended.

 

Convertible Secured Promissory Note

 

 

$6,000,000.00   June [21], 2017 (the “Issue Date”) CSPN-1   Durham, North
Carolina





 

For value received, Argos Therapeutics, Inc., a Delaware corporation with an
address at 4233 Technology Drive, Durham, NC 27704 (the “Company”) promises to
pay to Pharmstandard International S.A., a Russian company with an address at
10A rue Henri Schnadt, Luxembourg, Luxembourg L-2530 (the “Holder”) the
principal sum of Six Million Dollars ($6,000,000.00), together with interest on
the outstanding principal amount at the rate of nine and one-half percent (9.5%)
per annum. Interest shall commence on the Issue Date and shall continue and
accrue daily at the applicable rate on the outstanding principal amount until
paid in full or converted in accordance with this note (the “Note”). Interest
shall compound annually on each anniversary of the Issue Date. Interest shall be
computed on the basis of a year of 365 days for the actual number of days
elapsed. Accrued and unpaid interest shall be paid by the Company to the Holder
in cash on the Maturity Date.

 

This Note is secured by a lien on and security interest in all of the
Intellectual Property Collateral of the Company, as defined in the Security
Agreement of even date herewith by and between the Company and the Holder (as
the same may be amended from time to time in accordance therewith, the “Security
Agreement”).

 

This Note is subject to the following terms and conditions:

 

Maturity.

 



1

 

 

Repayment. Unless earlier converted or repaid (as applicable) as provided
herein, all outstanding principal and any accrued but unpaid interest under this
Note (whether or not that interest has been capitalized) (the “Conversion
Amount”) shall be due and payable on June [21], 2022 (as such date may be
accelerated in accordance herewith, the “Maturity Date”). Notwithstanding the
foregoing, at the option and upon the declaration of the Holder and upon written
notice to the Company, the entire Conversion Amount shall become due and payable
upon an Event of Default. An “Event of Default” shall occur if (i) the Company
fails to pay any and all unpaid principal, accrued and unpaid interest and all
other amounts owing under the Note when due and payable pursuant to the terms of
this Note, provided, however, that an Event of Default shall not be deemed to
have occurred on account of a failure to pay due solely to an administrative or
operational error of any depositary institution that is crediting by ACH or
wiring such payment if the Company had the funds to make the payment when due
and payment is received by the Holder within two (2) business days following the
Company’s knowledge of such failure to pay; (ii) the Company or any of its
subsidiaries files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect, or makes any general
assignment for the benefit of creditors; (iii) an involuntary petition is filed
against the Company or any of its subsidiaries (unless such petition is
dismissed or discharged within forty-five (45) days) under any bankruptcy
statute or similar law now or hereafter in effect, or a custodian, receiver,
trustee, assignee for the benefit of creditors (or other similar official) is
appointed to take possession, custody or control of any property of the Company;
or (iv) the Company breaches any other material term of this Note or the
Security Agreement (unless, in the case of any curable material breach, such
material breach is cured within thirty (30) days of the date on which the Holder
has given written notice of such breach to the Company; provided that all
obligations under this Note, including without limitation all principal and all
accrued and unpaid interest, shall be accelerated, and shall be immediately and
automatically due and payable without any notice to the Company or other action,
upon the occurrence of any Event of Default described in clause (ii) or (iii) of
this sentence.

 

Conversion.

 

Conversion at the Holder’s Option. The Holder may at any time, and from time to
time, in the sole discretion of the Holder, elect to convert all of the
Conversion Amount into shares of the Company’s Common Stock, $0.001 per share
(“Common Stock”), at a price per share equal to $0.50 (subject to appropriate
adjustment in the event of any stock dividend, stock option or similar
recapitalization affecting such shares); provided a partial conversion shall be
permitted if a full conversion would not be permitted by the Conversion
Limitation (as defined below). The resulting number of shares shall be rounded
down to the nearest whole share and no payment or other consideration shall be
due or payable for partial shares or for any portion of the Conversion Amount
corresponding to partial shares.

 

Conversion Limitation. Notwithstanding Section 2(a), the Holder shall not be
entitled to convert the Conversion Amount into a number of shares of the
Company’s Common Stock in excess of that number of shares of Common Stock which,
upon giving effect to such conversion, would cause (a) the aggregate number of
shares of Common Stock beneficially owned by the Holder and its affiliates and
any other persons whose beneficial ownership of Common Stock would be aggregated
with the Holder’s for purposes of Section 13(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) to exceed 39.9% of the total number of
issued and outstanding shares of Common Stock of the Company (including for such
purpose the shares of Common Stock issuable upon conversion of the Conversion
Amount) following such conversion, or (b) the combined voting power of the
securities of the Company beneficially owned by the Holder and its affiliates
and any other persons whose beneficial ownership of Common Stock would be
aggregated with the Holder’s for purposes of Section 13(d) of the Exchange Act
to exceed 39.9% of the combined voting power of all of the securities of the
Company then outstanding following such conversion (the “Conversion
Limitation”). Any notice delivered by the Holder pursuant to Section 2(c)
regarding the voluntary conversion of the Conversion Amount into shares of
Common Stock shall include a representation of the Holder (for the benefit of
the Company) that such voluntary conversion is in compliance with the beneficial
ownership limitation set forth in this Section 2(b).

 



2

 





 

Mechanics and Effect of Conversion.

 

Effectiveness of Conversion. Upon conversion of any portion of the Conversion
Amount, the Company will be forever released from all of its obligations and
liabilities under this Note with respect to the Conversion Amount being
converted (and, in the case of a conversion of all of the Conversion Amount, all
other obligations and liabilities hereunder and in connection herewith),
including without limitation the obligation to repay corresponding principal
amount and accrued and unpaid interest thereon. Upon conversion of any portion
of the Conversion Amount, the Company shall take all such actions as are
necessary in order to ensure that the Common Stock issuable with respect to such
conversion shall be validly issued, fully paid and nonassessable.

 

Notice of Conversion. In order for the Holder to elect to convert the Conversion
Amount into shares of Common Stock, such Holder shall (a) provide written notice
to the Company at the principal office of the Company that such Holder elects to
convert all or any portion of the Conversion Amount and, if applicable, any
event on which such conversion is contingent and (b) surrender this Note (or, if
the Holder alleges that this Note has been lost, stolen or destroyed, a lost
note affidavit and agreement reasonably acceptable to the Company or any
transfer agent of the Company to indemnify the Company against any claim that
may be made against the Company on account of the alleged loss, theft or
destruction of this Note), at the principal office of the Company. If required
by the Company, this Note, if and when surrendered for conversion, shall be
endorsed or accompanied by a written instrument or instruments of transfer, in
form satisfactory to the Company, duly executed by the Holder or its attorney
duly authorized in writing. The close of business on the date of receipt by the
Company of such notice and this Note (or lost note affidavit and agreement)
shall be the time of conversion (the “Conversion Time”), and the shares of
Common Stock issuable upon conversion of this Note shall be deemed to be
outstanding of record as of such date. The Company shall, as soon as practicable
after the Conversion Time, issue and deliver to the Holder a notice of issuance
of uncertificated shares and may, upon written request, issue and deliver a
certificate or certificates for the number of full shares of Common Stock
issuable upon such conversion in accordance with the provisions hereof and, may,
if applicable and upon written request, issue and deliver a note representing
the amount of this Note that was not converted into Common Stock or pay in cash
such amount as provided in Section 3(d) in lieu of any fraction of a share of
Common Stock otherwise issuable upon such conversion.

 



3

 

 

Issuance of Certificates. At its expense, the Company shall, as soon as
practicable thereafter, issue and deliver to such Holder, at such principal
office, a certificate or certificates for the number of shares of Common Stock
to which such Holder is entitled upon such conversion, together with any other
securities and property to which the Holder is entitled upon such conversion
under the terms of this Note. Upon any conversion of a portion but not all of
the Conversion Amount, a new Note containing the same date and provisions of
this Note shall, at the request of the Holder, be issued by the Company to the
Holder for the principal balance of this Note and interest which shall not have
been converted.

 

Fractional Shares. No fractional shares of the Company’s Common Stock will be
issued upon conversion of this Note. If any fractional share of Common Stock
would, except for the provisions hereof, be deliverable upon conversion of this
Note, the Company shall be released from any obligation or liability in
connection therewith.

 

Registration Rights. The Holder shall have registration rights in respect of the
Common Stock into which the Conversion Amount is convertible as set forth in the
Registration Rights Agreement dated as of the date hereof by and between the
Company and the Holder (as the same may be amended from time to time in
accordance therewith, the “Registration Rights Agreement”).

 

Payment.

 

Payment and Application. All payments shall be made in lawful money of the
United States of America at such place in the United States of America as the
Holder hereof may from time to time designate in writing to the Company. Payment
shall be credited first to accrued and unpaid interest, and then to outstanding
principal hereunder, with any excess returned to the Company.

 

Prepayment. The Company may prepay this Note in whole or in part at any time
following at least fifteen (15) and no more than sixty (60) days’ advance
written notice to the Holder, without any premium or penalty of any kind,
provided that the Holder shall retain all rights of conversion until the date of
repayment, notwithstanding the pendency of any prepayment notice.

 

Taxes and Related Amounts. The Holder shall be responsible for all taxes in
connection with any cash or stock received in connection with this Note. The
Company may, if required by law or regulation, withhold from any payment or
distribution in respect of this Note any amounts so required and pay any such
amounts over to any applicable taxing or other government authority.

 

Covenants.

 

Restrictions on Additional Indebtedness and Liens and Subordination. The Company
may not, without the prior written consent of the Holder, incur or suffer to
exist any Indebtedness (as defined below) other than Permitted Indebtedness (as
defined below) or any Lien (as defined below) on any Intellectual Property
Collateral other than Permitted Liens (as defined below).

 



4

 

 

“Indebtedness” shall mean any and all indebtedness for borrowed money; all
obligations in respect of any deferred purchase price; all obligations evidenced
by notes, bonds, loan agreements, debentures and similar instruments; and all
guarantee obligations and contingent obligations in respect of any of the
foregoing.

 

“Permitted Indebtedness” shall mean (a) Indebtedness existing on the Issue Date
and interest and other amounts accruing in respect thereof; (b) Indebtedness in
respect of equipment leases or purchases and other Indebtedness incurred in the
ordinary course of business or as required to operate the Company’s business in
accordance with its business plan existing from time to time; (c) Subordinated
Indebtedness and other unsecured Indebtedness, in a principal amount at any time
outstanding not to exceed $5,000,000, incurred for working capital and other
regular operating business purposes; and (d) extensions, refinancings, repayment
and renewals of the Permitted Indebtedness described above, provided that the
principal amount is not increased or the terms modified to impose materially
more burdensome terms upon the Company.

 

“Subordinated Indebtedness” means secured and/or unsecured Indebtedness
expressly subordinated to the obligations of the Company to the Holder hereunder
in payment and lien priority, on terms and conditions acceptable to the Holder
in its sole discretion.

 

“Lien” shall mean any lien, claim, encumbrance or similar interest in or on any
asset, including without limitation any security interest or mortgage.

 

“Permitted Lien” shall mean (a) Liens existing on the Issue Date, (b) Liens
securing Indebtedness evidenced by this Note; (c) Liens for taxes, fees,
assessments or other governmental charges or levies, either not delinquent or
being contested in good faith by appropriate proceedings, provided that the
Company maintains adequate reserves therefor; (d) claims of materialmen,
mechanics, carriers, warehousemen, processors or landlords arising out of
operation of law so long as the obligations secured thereby (i) are not past due
or (ii) are being properly contested and for which the Company has established
adequate reserves; (e) liens consisting of deposits or pledges made in the
ordinary course of business; (f) liens on equipment (including equipment subject
to capital leases) to secure purchase money Indebtedness existing as of the date
hereof and set forth on the schedule of Permitted Indebtedness attached hereto,
or any permitted refinancing thereof, so long as such security interests do not
apply to any property of the Company other than the equipment so acquired, and
the Indebtedness secured thereby does not exceed the cost of such equipment, and
provided that any extension, renewal or replacement Lien shall be limited to the
property encumbered by the existing Lien and the principal amount of the
Indebtedness being extended, renewed, or refinanced (as may have been reduced by
any payment thereon) does not increase; and (g) liens on accounts receivable,
inventory, fixed assets, general intangibles and other assets to secure purchase
money Indebtedness existing as of the date hereof and incurred in connection
with the transactions set forth on the schedule of Permitted Indebtedness
attached hereto.

 

Sale and Licensing of Intellectual Property Collateral. The Company may not,
without the prior written consent of the Holder, sell, transfer, license, or
otherwise dispose of any material portion of the Intellectual Property
Collateral, provided that nothing herein shall prevent or limit the Company from
granting nonexclusive licenses in territories other than the United States and
the European Union, or from abandoning or otherwise failing to pursue or
continue rights in Intellectual Property Collateral that the Company determines,
in its sole discretion, is not used or useful in the Company’s business, but
further provided that the Company shall provide the Holder notice of any
intended abandonment and shall provide Holder an opportunity to acquire any such
Intellectual Property Collateral intended to be abandoned.

 



5

 

 

Miscellaneous.

 

Transfer; Successors and Assigns. The terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective successors and
assigns of the Company and the Holder. Notwithstanding the foregoing, the Holder
may not assign, pledge or otherwise transfer this Note without the prior written
consent of the Company, except (a) to an Affiliate of the Holder, or (b) in
connection with a merger, consolidation, or sale of all or substantially all of
the assets of the Holder. Subject to the preceding sentence, this Note may be
transferred only upon surrender of the original Note for registration of
transfer, duly endorsed, or accompanied by a duly executed written instrument of
transfer in form satisfactory to the Company. Thereupon, a new note for the same
principal amount and interest will be issued to, and registered in the name of,
the transferee. Interest and principal are payable only to the registered holder
of this Note. “Affiliate” shall mean any entity controlling, controlled by, or
under common control with the Holder.

 

Governing Law. This Note and all acts and transactions pursuant hereto and the
rights and obligations of the Company and the Holder shall be governed,
construed and interpreted in accordance with the laws of the State of New York,
without giving effect to principles of conflicts of law.

 

Notices. Any notice required or permitted by this Note shall be in writing and
shall be deemed sufficient when delivered personally or by overnight courier or
sent by email or fax (upon customary confirmation of receipt), or forty-eight
(48) hours after being deposited in the U.S. mail as certified or registered
mail with postage prepaid, addressed to the party to be notified at such party’s
address or fax number as set forth above, as subsequently modified by written
notice, or if no address is specified on the signature page, at the most recent
address set forth in the Company’s books and records.

 

Amendments and Waivers. Any term of this Note may be amended only with the
written consent of the Company and the Holder. Any amendment or waiver effected
in accordance herewith shall be binding upon the Company, the Holder and each
transferee of this Note.

 

Entire Agreement. This Note, together with the Security Agreement, constitutes
the entire agreement between the Company and the Holder pertaining to the
subject matter hereof, and any and all other written or oral agreements existing
between the Company and the Holder are expressly canceled.

 

Counterparts. This Note may be executed in any number of counterparts, each of
which will be deemed to be an original and all of which together will constitute
a single agreement.

 



6

 

 

Loss of Note. Upon receipt by the Company of evidence satisfactory to it of the
loss, theft, destruction or mutilation of this Note or any Note exchanged for
it, and indemnity satisfactory to the Company (in case of loss, theft or
destruction) or surrender and cancellation of such Note (in the case of
mutilation), the Company will make and deliver in lieu of such Note a new Note
of like tenor.

 

Interest Rate Limitation. Notwithstanding anything to the contrary contained
herein, the interest paid or agreed to be paid under this Note shall not exceed
the maximum rate of non-usurious interest permitted by applicable law (the
“Maximum Rate”). If the Holder shall receive interest in an amount that exceeds
the Maximum Rate, the excess interest shall be applied to the principal amount
remaining owed under this Note or, if it exceeds such unpaid principal amount,
refunded to the Company. In determining whether the interest contracted for,
charged, or received by the Holder exceeds the Maximum Rate, the Holder may, to
the extent permitted by applicable law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof, and (iii) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of this Note.

 

Severability. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 



7

 

 



FINAL



 

IN WITNESS WHEREOF, the Company has caused this Convertible Secured Promissory
Note to be executed as of the Issue Date.

 



    Argos Therapeutics, Inc.           By:        Name:        Title:  

 

 





 

 

 

 

 

 

 

 

 



 

 

 

EXHIBIT B

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of June 15, 2017 by and among Argos Therapeutics, Inc., a Delaware
corporation (the “Company”), and Pharmstandard International S.A. (“PHS”).
Capitalized terms used herein have the respective meanings ascribed thereto in
that certain Note Purchase Agreement dated as of the date hereof by and among
the Company and PHS (the “Purchase Agreement”) unless otherwise defined herein.

 

The parties hereby agree as follows:

 

Certain Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Conversion Shares” means the shares of Common Stock issued or issuable upon the
conversion of the Convertible Note.

 

“Convertible Note” means the convertible secured promissory note in the
aggregate original principal amount of $6,000,000 issued to PHS pursuant to the
Purchase Agreement.

 

“Investor” means PHS and any Affiliate or permitted transferee of PHS who is a
subsequent holder of Registrable Securities.

 

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

 

“Registrable Securities” means (i) the Conversion Shares and (ii) any other
securities issued or issuable with respect to or in exchange for the Conversion
Shares, whether by merger, charter amendment or otherwise; provided that a
security shall cease to be a Registrable Security upon (A) sale pursuant to a
Registration Statement or Rule 144 under the 1933 Act, or (B) such security
becoming eligible for sale without restriction by the Investor pursuant to
Rule 144 under the 1933 Act.

 

“Registration Statement” means any registration statement of the Company under
the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

 



9

 

 

“SEC” means the U.S. Securities and Exchange Commission.

 

Registration.

 

Registration Statements.

 

Promptly following the Closing Date but no later than sixty (60) days after the
Closing Date (the “Filing Deadline”), the Company shall prepare and file with
the SEC one Registration Statement covering the resale of all of the Registrable
Securities. Subject to any SEC comments, such Registration Statement shall
include the plan of distribution attached hereto as Exhibit A; provided,
however, that the Investor shall not be named as an “underwriter” in such
Registration Statement without the Investor’s prior written consent. Such
Registration Statement also shall cover, to the extent allowable under the 1933
Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Registrable
Securities. Such Registration Statement (and each amendment or supplement
thereto) shall be provided in accordance with Section 3(c) to the Investor prior
to its filing or other submission. If such a Registration Statement covering the
Registrable Securities is not filed with the SEC on or prior to the Filing
Deadline, the Company will make payments to the Investor, as liquidated damages
and not as a penalty, in an amount equal to 1% of the product of the Registrable
Securities and the conversion price as set forth in Section 2(a) of the Note
(the “Conversion Amount”) for each 30-day period or pro rata for any portion
thereof following the Filing Deadline for which no such Registration Statement
is filed with respect to the Registrable Securities. Such payments shall
constitute the Investor’s exclusive monetary remedy for such events, but shall
not affect the right of the Investor to seek injunctive relief. Such payments
shall be made to the Investor in cash no later than three (3) Business Days
after the end of each 30-day period (the “Payment Date”). Interest shall accrue
at the rate of 1% per month on any such liquidated damages payments that shall
not be paid by the Payment Date until such amount is paid in full.

 

Expenses. The Company will pay all expenses associated with the registration,
including filing and printing fees, the Company’s counsel and accounting fees
and expenses, costs associated with clearing the Registrable Securities for sale
under applicable state securities laws, listing fees, and the legal expenses of
the Investor incurred in connection with the resale registration obligations of
the Company subject in all cases to the limitation specified in Section 9.5 of
the Purchase Agreement, but excluding discounts, commissions, fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals with respect to the Registrable Securities being sold.

 

Effectiveness.

 



10

 

 

The Company shall use best efforts to have the Registration Statement declared
effective as soon as practicable after the filing thereof. The Company shall
respond promptly to any and all comments made by the staff of the SEC on such
Registration Statement, and shall submit to the SEC, within two (2) Business
Days after the Company learns that no review of the Registration Statement will
be made by the staff of the SEC or that the staff of the SEC has no further
comments on such Registration Statement, as the case may be, a request for
acceleration of the effectiveness of such Registration Statement to a time and
date not later than two (2) Business Days after the submission of such requests.
The Company shall notify the Investor by facsimile or e-mail as promptly as
practicable, and in any event, within twenty-four (24) hours, after the
Registration Statement is declared effective and shall simultaneously provide
the Investor with copies of any related Prospectus to be used in connection with
the sale or other disposition of the securities covered thereby. If (A) such
Registration Statement covering the Registrable Securities is not declared
effective by the SEC prior to the 60th day after the Filing Deadline or (B)
after such Registration Statement has been declared effective by the SEC, if
such Registration Statement is not available to cover any sales of Registrable
Securities registered by such Registration Statement including by reason of a
stop order or the Company’s failure to update such Registration Statement, other
than as a result of any Allowed Delay (as defined below), then the Company will
make pro rata payments to the Investor then holding Registrable Securities, as
liquidated damages and not as a penalty, in an amount equal to 1% of the
Conversion Amount of the Registrable Securities then held by the Investor for
each 30-day period or pro rata for any portion thereof following the date by
which such Registration Statement should have been effective (the “Blackout
Period”). Such payments shall constitute the Investor’s exclusive monetary
remedy for such events, but shall not affect the right of the Investor to seek
injunctive relief. The amounts payable as liquidated damages pursuant to this
paragraph shall be paid monthly within three (3) Business Days of the last day
of each month following the commencement of the Blackout Period until the
termination of the Blackout Period (the “Blackout Period Payment Date”). Such
payments shall be made to the Investor in cash. Interest shall accrue at the
rate of 1% per month on any such liquidated damages payments that shall not be
paid by the Blackout Payment Date until such amount is paid in full.



 

For not more than thirty (30) consecutive days or for a total of not more than
sixty (60) days (which need not be consecutive) in any twelve (12) month period,
the Company may suspend the use of any Prospectus included in any Registration
Statement contemplated by this Section in the event that the Company determines
in good faith that such suspension is necessary to (A) delay the disclosure of
material nonpublic information concerning the Company, the disclosure of which
at the time is not, in the good faith opinion of the Company, in the best
interests of the Company or (B) amend or supplement the Registration Statement
or the related Prospectus so that such Registration Statement or Prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the case of the Prospectus in light of the circumstances under which
they were made, not misleading (an “Allowed Delay”); provided, that the Company
shall promptly (a) notify the Investor then holding Registrable Securities in
writing of the commencement of an Allowed Delay, but shall not (without the
prior written consent of the Investor) disclose to the Investor any material
nonpublic information giving rise to an Allowed Delay, (b) advise the Investor
then holding Registrable Securities in writing to cease all sales under such
Registration Statement until the end of the Allowed Delay and (c) use
commercially reasonable efforts to terminate an Allowed Delay as promptly as
practicable.

 



11

 

 

Rule 415; Cutback. If at any time the SEC takes the position that the offering
of some or all of the Registrable Securities in the Registration Statement is
not eligible to be made on a delayed or continuous basis under the provisions of
Rule 415 under the 1933 Act or requires the Investor to be named as an
“underwriter,” the Company shall use its best efforts to persuade the SEC that
the offering contemplated by the Registration Statement is a valid secondary
offering and not an offering “by or on behalf of the issuer” as defined in
Rule 415 and that the Investor is not an “underwriter.” The Investor shall have
the right to participate or have its counsel participate in any meetings or
discussions with the SEC regarding the SEC’s position and to comment or have its
counsel comment on any written submission made to the SEC with respect thereto.
No such written submission shall be made to the SEC to which the Investor’s
counsel reasonably objects. In the event that, despite the Company’s best
efforts and compliance with the terms of this Section 2(d), the SEC refuses to
alter its position, the Company shall (i) remove from the Registration Statement
such portion of the Registrable Securities (the “Cut Back Shares”) and/or
(ii) agree to such restrictions and limitations on the registration and resale
of the Registrable Securities as the SEC may require to assure the Company’s
compliance with the requirements of Rule 415 (collectively, the “SEC
Restrictions”); provided, however, that the Company shall not agree to name the
Investor as an “underwriter” in such Registration Statement without the prior
written consent of the Investor. Any cut-back imposed on the Investor pursuant
to this Section 2(d) shall be applied first to any of the Registrable Securities
of the Investor as the Investor shall designate, unless the SEC Restrictions
otherwise require or provide or the Investor otherwise agrees. No liquidated
damages shall accrue as to any Cut Back Shares until such date as the Company is
able to effect the registration of such Cut Back Shares in accordance with any
SEC Restrictions applicable to such Cut Back Shares (such date, the “Restriction
Termination Date”). From and after the Restriction Termination Date applicable
to any Cut Back Shares, all of the provisions of this Section 2 (including the
Company’s obligations with respect to the filing of the Registration Statement
and its obligations to use best efforts to have such Registration Statement
declared effective within the time periods set forth herein and the liquidated
damages provisions relating thereto) shall again be applicable to such Cut Back
Shares; provided, however, that the Filing Deadline for the Registration
Statement including such Cut Back Shares shall be ten (10) Business Days after
such Restriction Termination Date.

 

Other Registration Statements. Following the Closing, until the Registration
Statement contemplated under this Agreement registering the Registrable
Securities has been declared effective, the Company will not register any
Company securities for sale or resale other than pursuant to such Registration
Statement.

 

Company Obligations. The Company will use best efforts to effect the
registration of the Registrable Securities in accordance with the terms hereof,
and pursuant thereto the Company will, as expeditiously as possible:

 

use best efforts to cause the Registration Statement to become effective and to
remain continuously effective for a period that will terminate upon the earlier
of (i) the date on which all Registrable Securities covered by such Registration
Statement as amended from time to time, have been sold, and (ii) the date on
which all Registrable Securities covered by such Registration Statement may be
sold without restriction pursuant to Rule 144 under the 1933 Act (the
“Effectiveness Period”) and advise the Investor promptly in writing when the
Effectiveness Period has expired;

 



12

 

 

prepare and file with the SEC such amendments and post-effective amendments to
such Registration Statement and the related Prospectus as may be necessary to
keep such Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby;

 

provide copies to and permit Investor’s legal counsel to review such
Registration Statement and all amendments and supplements thereto in advance of
their filing with the SEC and not file any document to which such counsel
reasonably objects; provided that the Company shall have no obligation to delay
the filing of such Registration Statement, amendment or supplement if such legal
counsel provides comments or objections to such Registration Statement,
amendment or supplement less than two (2) Business Days prior to the filing of
such Registration Statement, amendment or supplement;

 

furnish to the Investor and its legal counsel (i) immediately after the same is
prepared and publicly distributed, filed with the SEC, or received by the
Company (but not later than one (1) Business Day after the filing date, receipt
date or sending date, as the case may be) one (1) copy of the Registration
Statement and any amendment thereto, each preliminary prospectus and Prospectus
and each amendment or supplement thereto, and each letter written by or on
behalf of the Company to the SEC or the staff of the SEC, and each item of
correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment)
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as the Investor may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by the Investor that are covered by such
Registration Statement;

 

use best efforts to (i) prevent the issuance of any stop order or other
suspension of effectiveness and, (ii) if such order is issued, obtain the
withdrawal of any such order at the earliest possible moment and to notify the
Investor of the issuance of such order and the resolution thereof;

 

use best efforts to register or qualify (unless an exemption from the
registration or qualification exists) or cooperate with the Investor and its
counsel in connection with the registration or qualification of such Registrable
Securities for offer and sale under the securities or blue sky laws of such
domestic jurisdictions as are reasonably requested by the Investor and do any
and all other commercially reasonable acts or filings necessary or advisable to
enable a distribution in such jurisdictions of the Registrable Securities
covered by the Registration Statement; provided, however, that the Company shall
not be required in connection therewith or as a condition thereto to (i) qualify
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this Section 3(f), (ii) subject itself to general taxation in
any jurisdiction where it would not otherwise be so subject but for this Section
3(f), or (iii) file a general consent to service of process in any such
jurisdiction;

 

immediately notify the Investor, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;

 



13

 

 

otherwise use best efforts to comply with all applicable rules and regulations
of the SEC under the 1933 Act and the 1934 Act, including, without limitation,
Rule 172 under the 1933 Act, file any final Prospectus, including any supplement
or amendment thereof, with the SEC pursuant to Rule 424 under the 1933 Act,
promptly inform the Investor in writing if, at any time during the Effectiveness
Period, the Company does not satisfy the conditions specified in Rule 172 and,
as a result thereof, the Investor is required to deliver a Prospectus in
connection with any disposition of Registrable Securities and take such other
actions as may be reasonably necessary to facilitate the registration of the
Registrable Securities hereunder; and make available to its security holders, as
soon as reasonably practicable, but not later than the Availability Date (as
defined below), an earnings statement covering a period of at least twelve
(12) months, beginning after the effective date of each Registration Statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
1933 Act, including Rule 158 promulgated thereunder (for the purpose of this
subsection 3(i), “Availability Date” means the 45th day following the end of the
fourth full fiscal quarter following the effective date of such Registration
Statement, except that, if such fourth fiscal quarter is the last quarter of the
Company’s fiscal year, “Availability Date” means the 90th day after the end of
such fourth fiscal quarter); and

 

with a view to making available to the Investor the benefits of Rule 144 (or its
successor rule) and any other rule or regulation of the SEC that may at any time
permit the Investor to sell shares of Common Stock to the public without
registration, the Company covenants and agrees to: (i) make and keep public
information available, as those terms are understood and defined in Rule 144,
until the earlier of (A) six months after such date as all of the Registrable
Securities may be sold without restriction by the holders thereof pursuant to
Rule 144 or any other rule of similar effect or (B) such date as all of the
Registrable Securities shall have been resold; (ii) file with the SEC in a
timely manner all reports and other documents required of the Company under the
1934 Act; and (iii) furnish to the Investor upon request, as long as the
Investor owns any Registrable Securities, (A) a written statement by the Company
that it has complied with the reporting requirements of the 1934 Act, (B) a copy
of the Company’s most recent Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, and (C) such other information as may be reasonably requested in
order to avail the Investor of any rule or regulation of the SEC that permits
the selling of any such Registrable Securities without registration.

 

Obligations of the Investor.

 

The Investor shall furnish in writing to the Company such information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least five (5) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
the Investor of the information the Company requires from the Investor if the
Investor is to have any of the Registrable Securities included in such
Registration Statement. The Investor shall provide such information to the
Company at least two (2) Business Days prior to the first anticipated filing
date of such Registration Statement if the Investor is to have any of the
Registrable Securities included in such Registration Statement. If the Investor
fails to provide to the Company the information required by this Section 4(a) by
such date, the Company shall not be obligated to include the Investor’s
Registrable Securities in such Registration Statement and shall not be obligated
to pay the Investor liquidated damages with respect to the lack of registration
of such Registrable Securities under this Agreement.

 



14

 

 

The Investor, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of the Registration Statement hereunder, unless
the Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

 

The Investor agrees that, upon receipt of any notice from the Company of either
(i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii) or
(ii) the happening of an event pursuant to Section 3(h) hereof, the Investor
will immediately discontinue disposition of Registrable Securities pursuant to
the Registration Statement, until the Investor is advised by the Company that
such dispositions may again be made.

 

Due Diligence Review; Information.

 

The Company shall make available, during normal business hours, for inspection
and review by the Investor and advisors and representatives of the Investor (who
may or may not be affiliated with the Investor and who are reasonably acceptable
to the Company), all SEC Filings and other filings with the SEC, and all other
corporate documents and properties of the Company as may be reasonably necessary
for the purpose of such review, for the sole purpose of enabling the Investor
and such representatives, advisors and underwriters and their respective
accountants and attorneys to conduct initial and ongoing due diligence with
respect to the accuracy of the Registration Statement; provided that the Company
shall have no obligation to provide such information or documentation (i) that
the Company reasonably determines in good faith to be a trade secret or highly
confidential information or (ii) to any such representative, advisor,
underwriter, accountant or attorney unless and until such representative,
advisor, underwriter, accountant or attorney has entered into a confidentiality
agreement with the Company on terms satisfactory to the Company with respect to
such information and documentation.

 

Indemnification.

 



15

 

 

Indemnification by the Company. The Company will indemnify and hold harmless the
Investor and its officers, directors, members, employees and agents, successors
and assigns, and each other person, if any, who controls, or is alleged to
control, the Investor within the meaning of the 1933 Act, against any losses,
claims, damages or liabilities, joint or several, to which they may become
subject under the 1933 Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon:
(i) any untrue statement or alleged untrue statement or omission or alleged
omission of any material fact contained in the Registration Statement, any
preliminary Prospectus or final Prospectus, or any amendment or supplement
thereof; (ii) the omission or alleged omission to state, in any blue sky
application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Registrable
Securities under the securities laws thereof (any such application, document or
information herein called a “Blue Sky Application”), a material fact required to
be stated therein or necessary to make the statements therein not misleading;
(iii) any violation by the Company or its agents of any rule or regulation
promulgated under the 1933 Act applicable to the Company or its agents and
relating to action or inaction required of the Company in connection with such
registration to the extent Registrable Securities of the Investor were
registered thereunder; or (iv) any failure to register or qualify the
Registrable Securities included in any such Registration Statement in any state
where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on
the Investor’s behalf pursuant to the Investor’s affirmative request under
Section 3(f) hereof; and the Company will reimburse the Investor, and each such
officer, director or member and each such controlling person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by the Investor or any such
controlling person in writing specifically for use in such Registration
Statement or Prospectus, and provided further that the foregoing indemnity shall
not apply to amounts paid in settlement of any loss, claim, damage, liability or
expense if such settlement is effected without the consent of the Company.



 

Indemnification by the Investor. The Investor agrees to indemnify and hold
harmless, to the fullest extent permitted by law, the Company, its directors,
officers, employees, stockholders and each person who controls the Company
(within the meaning of the 1933 Act) against any losses, claims, damages,
liabilities and expense (including reasonable attorney fees) resulting from any
untrue statement of a material fact or any omission of a material fact required
to be stated in the Registration Statement or Prospectus or preliminary
Prospectus or amendment or supplement thereto or necessary to make the
statements therein not misleading, to the extent, but only to the extent that
such untrue statement or omission is contained in any information furnished in
writing by the Investor to the Company specifically for inclusion in such
Registration Statement or Prospectus or amendment or supplement thereto;
provided, however, that the foregoing indemnity shall not apply to amounts paid
in settlement of any loss, claim, damage, liability or expense if such
settlement is effected without the consent of the Investor. In no event shall
the liability of the Investor be greater in amount than the dollar amount of the
proceeds (net of all expense paid by the Investor in connection with any claim
relating to this Section 6 and the amount of any damages the Investor has
otherwise been required to pay by reason of such untrue statement or omission)
received by the Investor upon the sale of the Registrable Securities included in
the Registration Statement giving rise to such indemnification obligation.

 



16

 

 

Conduct of Indemnification Proceedings. Any person entitled to indemnification
hereunder shall (i) give prompt notice to the indemnifying party of any claim
with respect to which it seeks indemnification and (ii) permit such indemnifying
party to assume the defense of such claim with counsel reasonably satisfactory
to the indemnified party; provided that any person entitled to indemnification
hereunder shall have the right to employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such person unless (a) the indemnifying party has agreed to pay
such fees or expenses, (b) the indemnifying party shall have failed to assume
the defense of such claim and employ counsel reasonably satisfactory to such
person or (c) in the reasonable judgment of any such person, based upon written
advice of its counsel, a conflict of interest exists between such person and the
indemnifying party with respect to such claims (in which case, if the person
notifies the indemnifying party in writing that such person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such person); and provided, further, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties. No indemnifying party will, except with the consent of
the indemnified party, which shall not be unreasonably withheld or conditioned,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation.

 

Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. Relative fault shall be determined by reference to
whether any alleged untrue statement or omission relates to information provided
by the Company or by a holder of Registrable Securities. No person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the 1933 Act
shall be entitled to contribution from any person not guilty of such fraudulent
misrepresentation. In no event shall the contribution obligation of a holder of
Registrable Securities be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this Section 6 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.

 

Miscellaneous.

 

Amendments and Waivers. This Agreement may be amended only by a writing signed
by the Company and the Investor. The Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company shall have obtained the written consent of the Investor to
such amendment, action or omission.

 



17

 

 

Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9.4 of the Purchase Agreement.

 

Assignments and Transfers by Investor. The provisions of this Agreement shall be
binding upon and inure to the benefit of the Investor and its respective
successors and assigns. The Investor may transfer or assign, in whole or from
time to time in part, to one or more persons its rights hereunder in connection
with the transfer of Registrable Securities by the Investor to such person,
provided that the Investor complies with all laws applicable thereto and the
provisions of the Purchase Agreement, provides written notice of assignment to
the Company promptly after such assignment is effected, and such person agrees
in writing to be bound by all of the provisions contained herein.

 

Assignments and Transfers by the Company. This Agreement may not be assigned by
the Company (whether by operation of law or otherwise) without the prior written
consent of the Investor, provided, however, that in the event that the Company
is a party to a merger, consolidation, share exchange or similar business
combination transaction in which the Common Stock is converted into the equity
securities of another Person, from and after the effective time of such
transaction, such Person shall, by virtue of such transaction, be deemed to have
assumed the obligations of the Company hereunder, the term “Company” shall be
deemed to refer to such Person and the term “Registrable Securities” shall be
deemed to include the securities received by the Investor in connection with
such transaction unless such securities are otherwise freely tradable by the
Investor after giving effect to such transaction.

 

Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

Counterparts; Faxes. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may also be executed via
facsimile, which shall be deemed an original.

 

Titles and Subtitles. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

 

Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

 



18

 

 

Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

 

Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the choice of law principles thereof. Each
of the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

 

[remainder of page intentionally left blank]


 

 

 

 

 

 



19

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

 

COMPANY:

ARGOS THERAPEUTICS, INC.

 

  By:      Name:     Title:

 

 

 

 

 

 

 

 

 



20

 

 



INVESTOR:

Pharmstandard International S.A.

 

 

 



By: 

     

Name:

Title:

 

 

 

 

 

 

 

 

 



 

 

 

Plan of Distribution

 

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

– ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

– block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

– purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

– an exchange distribution in accordance with the rules of the applicable
exchange;

 

– privately negotiated transactions;

 

– short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

 

– through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

– broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

– a combination of any such methods of sale; and

 

– any other method permitted by applicable law.

 



-2-

 

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

 

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

 

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(a)(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of
Section 2(a)(11) of the Securities Act will be subject to the prospectus
delivery requirements of the Securities Act.

 



-3-

 

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with such registration statement or (2) the
date on which all of the shares may be sold without restriction pursuant to
Rule 144 of the Securities Act.

 

 

 

 

 

-4-

 

 



EXHIBIT C

 

Security Agreement

 

This Security Agreement (this “Agreement”), dated as of June ______, 2017, is
entered into between Argos Therapeutics, Inc., a Delaware corporation with an
address at 4233 Technology Drive, Durham, NC 27704 (the “Company”) and
Pharmstandard International SA, a Luxembourg company with an address at 10A rue
Henri Schnadt, Luxembourg, Luxembourg L-2530 (the “Holder”).

 

Background

 

WHEREAS, the Company and the Holder have entered into a Convertible Secured
Promissory Note, CSPN-1, of even date herewith (as amended, restated, or
otherwise modified from time to time, the “Note”); and

 

WHEREAS, as a condition precedent to the advancement of funds to the Company
under the Note, the Company agreed to enter into this Agreement and to grant a
security interest in the Intellectual Property Collateral (as defined below);

 

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt of which is hereby acknowledged by the
parties hereto, the Company and the Holder hereby agree as follows:

 


Certain Definitions

 

Definitions.

 

As used herein:

 

“Excluded Property” means any property to the extent that (and in each case only
for so long as) the grant of a security interest therein or assignment thereof
under this Agreement is prohibited by any applicable laws or is prohibited by,
or constitutes a breach or default under or results in the termination of or
gives rise to a right on the part of the parties thereto other than the Company
to terminate, any permit, license, contract or lease to which the Company is a
party as of the Issue Date, except to the extent that such laws or the term in
such permit, license, contract or lease providing for such prohibition, breach,
default or right of termination are ineffective or rendered unenforceable under
applicable laws (including the UCC (as defined below)).

 

“Governmental Authority” means the government of the United States or any other
country, any state or other political subdivision thereof, any supranational or
multinational authority, and any entity, body or authority exercising executive,
legislative, judicial, regulatory or administrative functions of, or pertaining
to, any of the foregoing.

 



-5-

 

 

“Intellectual Property Collateral” means all of the Company’s right, title, and
interest in the following: (a) any and all copyright rights, copyright
applications, copyright registrations and like protections in each work or
authorship and derivative work thereof, whether published or unpublished and
whether or not the same also constitutes a trade secret, now or hereafter
existing, created, acquired or held (collectively, the “Copyrights”); (b) any
and all trade secrets, and any and all intellectual property rights in computer
software and computer software products now or hereafter existing, created,
acquired or held; (c) any and all design rights that may be available, now or
hereafter existing, created, acquired or held; (d) all patents, patent
applications and like protections including, without limitation, improvements,
divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same (collectively, the “Patents”); (e) any
trademark and servicemark rights, whether registered or not, applications to
register and registrations of the same and like protections, and the entire
goodwill connected with and symbolized by such trademarks, other than any
intent-to-use United States trademark applications for which an amendment to
allege use or statement of use has not been filed under 15 U.S.C. § 1051, or if
filed, has not been deemed in conformance with 15 U.S.C. § 1051(a) or examined
and accepted, respectively, by the United States Patent and Trademark Office,
provided that, upon such filing and acceptance, such intent-to-use applications
shall be included in the definition of Intellectual Property Collateral
(collectively, the “Trademarks”); (f) all mask work registrations or
applications therefor or similar rights, now owned or hereafter acquired
(collectively, the “Mask Works”); (g) all data and other information relating to
any Copyright, Patent, Trademark, or Mask Work or information derived from, used
in the creation of, or necessary for the use of any Copyright, Patent,
Trademark, or Mask Work, (h) any and all claims for damages by way of past,
present and future infringements of any of the rights included above, with the
right, but not the obligation, to sue for and collect such damages for said use
or infringement of the intellectual property rights identified above; (i) all
licenses or other rights to use any of the Copyrights, Patents, Trademarks, or
Mask Works and all license fees and royalties arising from such use to the
extent permitted by such license or rights; (j) all amendments, extensions,
renewals and extensions of any of the Copyrights, Trademarks, Patents, or Mask
Works; and (k) all proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.

 

“Secured Obligations” means all obligations of the Company under or in respect
of the Note and this Agreement.

 

“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York, as amended from time to time, and any successor statute;
provided that if by reason of mandatory provision of law, the perfection or the
effect of perfection or non-perfection of the security interest in the
Intellectual Property Collateral is governed by the Uniform Commercial Code of
another jurisdiction, “UCC” means the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provision hereof relating to such
perfection or effect of perfection or non-perfection.

 



-6-

 

 

Note Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided in the Note.

 

UCC Definitions. Unless otherwise defined herein or the context otherwise
requires, terms for which meanings are provided in the UCC are used in this
Agreement, including its preamble and recitals, with such meanings.

 

Interpretation; Headings. Each term used in any exhibit to this Agreement and
defined in this Agreement but not defined therein shall have the meaning set
forth in this Agreement. Unless the context otherwise requires, (i) “including”
means “including, without limitation” and (ii) words in the singular include the
plural and words in the plural include the singular. A reference to any party to
this Agreement, the Note, or any other agreement or document shall include such
party’s successors and permitted assigns. A reference to any agreement or order
shall include any amendment of such agreement or order from time to time in
accordance with the terms hereof and thereof. A reference to any legislation, to
any provision of any legislation or to any regulation issued thereunder shall
include any amendment thereto, any modification or re-enactment thereof, any
legislative provision or regulation substituted therefor and all regulations and
statutory instruments issued thereunder or pursuant thereto. The headings
contained in this Agreement are for convenience and reference only and do not
form a part of this Agreement. Section, article and exhibit references in this
Agreement refer to sections or articles of, or exhibits to, this Agreement
unless otherwise specified.

 


Security Interest

 

Grant of Security Interest.

 

As collateral security for the Secured Obligations, the Company hereby grants to
Holder a continuing Lien on and a continuing first priority security interest in
all of the Intellectual Property Collateral, wherever the same may be now or
hereafter located, whether now owned by or owing to, or hereafter existing or
hereafter acquired by or arising in favor of, the Company, subject only to
Permitted Liens.

 

Notwithstanding Section 2.01(a), the Intellectual Property Collateral shall
exclude any Excluded Property; provided that, notwithstanding the foregoing, a
security interest shall be, and is hereby, granted in (A) any property that
would otherwise by Intellectual Property Collateral immediately upon such
property ceasing to be Excluded Property and (B) any and all proceeds, products,
substitutions and replacements of Excluded Property to the extent such proceeds,
products, substitutions and replacements do not themselves constitute Excluded
Property.

 



-7-

 

 

Continuing Security Interest.

 

This Agreement creates a continuing security interest in the Intellectual
Property Collateral and shall: (i) remain in full force and effect until the
date on which the Secured Obligations are paid in full in cash and performed in
full; (ii) be binding upon the Company and its successors, transferees and
assigns; and (iii) inure, together with the rights and remedies of the Holder,
to the benefit of the Holder and its successors and assigns.

 

Upon the date on which the Secured Obligations are paid in full in cash and
performed in full, the security interest granted herein shall automatically
terminate and all rights to the Intellectual Property Collateral, in each case
to the extent the Intellectual Property Collateral has not been previously
disposed of or dealt with in accordance with this Agreement or otherwise, shall
revert to the Company. Upon any such termination, and from time to time
following such termination, the Holder, at the expense of the Company, will
promptly execute and deliver to the Company such instruments and documents
necessary and as the Company shall reasonably request to evidence such
termination.

 

Authorization to File Financing Statements.

 

The Company hereby irrevocably appoints the Holder as its attorney-in-fact and
authorizes the Holder at any time and from time to time, without notice to the
Company, to file in any jurisdiction or other appropriate location any UCC
financing statements or other appropriate documents and any amendments thereto
and continuations thereof that: (i) describe or indicate the Intellectual
Property Collateral; and (ii) contain any other information required by
Article 9 of the UCC or other applicable law or as otherwise appropriate for the
sufficiency or filing office acceptance of any financing statement or other
document or amendment or continuation, including, as applicable, whether the
Company is an organization, the type of organization and any organization
identification number issued to the Company.

 

The Company agrees to furnish any such information required for purposes of
section 2.03(a) to the Holder promptly upon request.

 

Recordation. The Company authorizes the Commissioner for Patents, the
Commissioner for Trademarks and the Registrar of Copyrights and any other
government officials to record and register this Agreement or any other document
to evidence the security interest of the Holder upon request by the Holder.

 

Other Actions. Without limiting any other obligations of the Company in respect
of the Intellectual Property Collateral set forth herein or in the Note, the
Company hereby agrees to take any action reasonably requested by the Holder to
effect the attachment, perfection and first priority of (subject to any
Permitted Liens), and the ability of the Holder to enforce, the Holder’s
security interest in any and all of the Intellectual Property Collateral.

 

 



-8-

 

 

Representations and Warranties

 

The Company represents and warrants to the Holder as follows:

 

Company’s Legal Status. (a) The Company’s exact legal name is that indicated in
the preamble hereto, the Company has not, during the past five years, been known
by or used any other corporate or fictitious name, nor been a party to any
merger, acquisition or consolidation; and (b) the Company is an organization of
the type and organized in the jurisdiction set forth in the preamble hereto.

 

Registered Intellectual Property. All registered Intellectual Property
Collateral owned by the Company as of the date hereof is identified on Exhibit A
hereto.

 

Ownership; No Liens. The Company owns, or holds its other applicable right,
title, or interest in, the Intellectual Property Collateral free and clear of
any Liens, except for the security interest created by this Agreement and any
Permitted Liens.

 

Validity. Subject to Permitted Liens, this Agreement creates a valid security
interest in the Intellectual Property Collateral securing the payment and
performance in full of the Secured Obligations. Upon filing appropriate
financing statements and/or an intellectual property security agreement in the
Office of the Secretary of State of Delaware, the United States Patent and
Trademark Office and the United States Copyright Office, all filings,
registrations and recordings presently necessary to create and perfect the
security interest granted to the Holder in the Intellectual Property Collateral
will have been taken.

 

Authorization; Approval. No authorization or approval by, and no notice to or
filing with, any Governmental Authority or any person: (a) is required for the
grant by the Company of the security interest granted hereby; or (b) is required
for the perfection of the security interest of the Holder in the Intellectual
Property Collateral or exercise by the Holder of its rights and remedies
hereunder, other than the filing of financing statements and/or an intellectual
property security agreement in the Office of the Secretary of State of Delaware,
the United States Patent and Trademark Office and the United States Copyright
Office.

 

Enforceability. This Agreement is the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject,
as to enforcement of remedies, to bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally or general
equitable principles.

 



-9-

 

 

No Infringement; No Proceedings; Excluded Property.

 

On the date hereof, all Intellectual Property Collateral is valid, subsisting,
unexpired and enforceable, has not been abandoned and, to the Company’s
knowledge, does not infringe the intellectual property rights of any other
person in any manner that would materially adversely affect the Company.

 

No action or proceeding is pending, or, to the knowledge of the Company,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any Intellectual Property Collateral or the Company’s ownership
interest therein, or (ii) which, if adversely determined, would materially
adversely affect the value of any Intellectual Property Collateral.

 

As of the Issue Date, there is no Excluded Property in respect of Intellectual
Property Collateral necessary to the Company’s AGS-003 and/or AGS-004 programs.

 


Covenants

 

Covenants.

 

For so long as this Agreement shall remain in effect, the Company hereby
covenants and agrees to abide by and perform all obligations and covenants set
forth in the Note and herein, including, without limitation, the conversion
obligations and restrictions on Indebtedness and Liens set forth in the Note.

 

The Company agrees that it will not interfere with any right, power and remedy
of Holder provided for in this Agreement or now or hereafter existing at law or
in equity or by statute or otherwise, or the exercise or beginning of the
exercise by the Holder of any one or more of such rights, powers, or remedies.

 

The Company shall provide the Holder with an updated Exhibit A hereto upon the
acquisition by the Company of ownership of any registered Intellectual Property
Collateral, within thirty (30) days following such acquisition.

 

Without limiting any of the foregoing covenants, the Company agrees (i) not to
use or permit any of the Intellectual Property Collateral to be used unlawfully
in any material respect or in material violation of any provision of the Note or
any applicable law or any policy of insurance covering the Intellectual Property
Collateral and (ii) to pay promptly when due all material taxes now or hereafter
imposed upon or affecting any of the Intellectual Property Collateral, unless
such taxes are in bona fide dispute and contested in good faith through
appropriate proceedings.

 



-10-

 

 

The Company will take all reasonable and necessary steps to maintain and pursue
each application (and to obtain the relevant registration) and to maintain each
registration of all material Intellectual Property Collateral owned by it.

 

The Company will promptly notify the Holder if it knows, or has reason to know,
that any application or registration relating to any Intellectual Property
Collateral may become forfeited, abandoned or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding, the Company’s ownership of, or the validity of, any
Intellectual Property Collateral or the Company’s right to register the same or
to own and maintain the same.

 

The Company (either itself or through licensees) will not do any act that
knowingly uses any Intellectual Property Collateral to infringe the intellectual
property rights of any other person in any way that would materially adversely
affect the Company.

 

In the event that any Intellectual Property Collateral is infringed upon or
misappropriated or diluted by a third party, the Company shall (i) take such
actions as it shall reasonably deem appropriate under the circumstances to
protect such Intellectual Property Collateral and (ii) if such Intellectual
Property Collateral is of material economic value, promptly notify the Holder
after it learns thereof and, to the extent, in its reasonable judgment, the
Company determines it appropriate under the circumstances, sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

 

The Company shall not enter into any license, contract, or lease following the
Issue Date, or amend or modify any license, contract, or lease to which the
Company is a party as of the Issue Date, if the license, contract, or lease to
be entered into, or if the amendment or modification, prohibits the grant of a
security interest in any applicable intellectual property of the Company or
provides that the grant of a security interest in any intellectual property of
the Company would constitute a breach or default under, or would result in the
termination of or give rise to a right on the part of the parties thereto other
than the Company to terminate, any such license, contract, or lease, except to
the extent that such prohibition, breach, default, or right of termination is
ineffective or rendered unenforceable under applicable laws (including the UCC).

 

 



-11-

 

 

Rights and Duties of Holder

 

Holder Appointed Attorney-in-Fact.

 

The Company, on behalf of itself and its subsidiaries, hereby irrevocably
appoints the Holder as the Company’s and such subsidiaries’ true and lawful
attorney-in-fact, with full authority and power in the place and stead of the
Company and such subsidiaries and in the name of the Company, such subsidiaries,
the Holder or otherwise, from time to time in the Holder’s discretion, but only
from and after the occurrence and during the continuation of an Event of
Default, to take any appropriate action and to execute any instrument that the
Holder may then deem reasonably necessary or advisable to accomplish the
purposes of this Agreement, including: (i) to ask, demand, collect, enforce, sue
for, recover, compromise, receive, and acquit any receipts for monies due and to
become due under or in respect of any of the Intellectual Property Collateral;
(ii) to perform the affirmative obligations of the Company hereunder; (iii) to
execute and deliver, for and on behalf of the Company, any and all instruments,
documents, agreements, and other writings necessary or advisable for the
exercise on behalf of the Company of any rights, benefits or options created or
existing under or pursuant to the Intellectual Property Collateral (including
but not limited to executing and delivering to any Governmental Authority any
correspondence or other documentation necessary or advisable to effect a
transfer of any regulatory approval); and (vi) to execute endorsements,
assignments, or other instruments of transfer with respect to the Intellectual
Property Collateral.

 

Notwithstanding the foregoing, the Holder shall not be obligated to and shall
have no liability to the Company or any third party for failure to take any of
the actions described in section 5.01(a).

 

The Company hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this section 5.01 is irrevocable and coupled with an
interest.

 

Holder May Perform. If the Company fails to perform any agreement or covenant
with respect to the Intellectual Property Collateral contained herein, the
Holder may itself (but shall not be obliged to) perform, or cause performance
of, such agreement or covenant, and in connection therewith Holder shall be
entitled to act as Company’s true and lawful attorney-in-fact and with the full
benefits of Section 5.01 hereof.

 

Remedies

 

Certain Remedies. If any Event of Default shall have occurred and is continuing:
(a) the Holder may exercise in respect of the Intellectual Property Collateral,
in addition to other rights available to it at law or in equity or otherwise, or
under the Note, all the rights and remedies of a secured party on default under
the UCC (whether or not the UCC applies to the affected Intellectual Property
Collateral) or any other applicable law, and also may: (i) require the Company
to, and the Company hereby agrees that it shall, at the Company’s expense and
promptly upon request of the Holder, assemble all or part of the Intellectual
Property Collateral as directed by the Holder and make it available to the
Holder at a place to be designated by the Holder that is reasonably convenient
to both parties; (ii) exercise any and all rights and remedies of the Company
under or in connection with the Intellectual Property Collateral; (iii)
foreclose or otherwise enforce the Holder’s security interest in any manner
permitted by law or provided for in this Agreement, and sell any or all of the
Intellectual Property Collateral in any commercially reasonable manner; and (iv)
without notice or demand of legal process, all of which are hereby expressly
waived by the Company, enter into property where any of the Intellectual
Property Collateral is located and take possession thereof; provided, however,
that notwithstanding the foregoing, the Holder may transfer the Intellectual
Property Collateral or any portion thereof without any preparation or
processing; and (b) the Company, on behalf of itself and its subsidiaries,
specifically waives (to the extent permitted by law) all rights of redemption,
stay or appraisal which it has or may have under any law now existing or
hereafter adopted.

 



-12-

 



 

Miscellaneous

 

Assignments. Neither the Company nor the Holder shall be permitted to assign
this Agreement without the prior written consent of the other party and any
purported assignment in violation of this section 7.01 shall be null and void,
provided that the Holder may assign this Agreement (i) to any Affiliate thereof,
in connection with any permitted assignment of the Note to such Affiliate, or
(ii) in connection with any other contemporaneous permitted assignment of the
Note to any permitted assignee under the Note.

 

Successors and Assigns. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

 

Notices. All notices and other communications shall be given as set forth in the
Note.

 

Entire Agreement. This Agreement and the Note contain the entire agreement
between the parties relating to the subject matter hereof and supersede all oral
statements and prior writings with respect thereto.

 

Modification. No provision hereof may be amended or modified except by an
agreement or agreements in writing executed by the Company and the Holder.

 

No Delay; Waivers; etc. No failure to exercise and no delay in the exercise, on
the part of the Holder, of any right, remedy, power or privilege hereunder and
no course of dealing with respect thereto shall impair such right, remedy, power
or privilege or be construed to or operate as a waiver thereof, nor shall any
single or partial exercise of any power or right hereunder preclude other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The Holder shall not be deemed to have waived any rights hereunder
unless such waiver shall be in writing and signed by the Holder.

 



-13-

 

 

Severability. If any provision of this Agreement shall be held to be invalid,
illegal or unenforceable, then, to the fullest extent permitted by law, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

Governing Law. This Agreement and the Note shall be governed by and construed in
accordance with the laws of the State of New York (without giving effect to any
conflict of laws principles).

 

Jurisdiction. The Company irrevocably submits to the jurisdiction of the courts
of the State of New York and of the United States sitting in the City of New
York, State of New York, and of the courts of its own corporate domicile with
respect to actions or proceedings brought against it as a defendant, for
purposes of all proceedings. The Company irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of venue of any proceeding and any claim that any proceeding has been
brought in an inconvenient forum. Any process or summons for purposes of any
proceeding may be served on the Company by mailing a copy thereof by registered
mail, or a form of mail substantially equivalent thereto, addressed to it at its
address as provided for notices under the Note.

 

Waiver of Jury Trial. The Company hereby irrevocably waives any and all right to
trial by jury in any proceeding.

 

Waiver of Immunity. To the extent that the Company has or hereafter may be
entitled to claim or may acquire, for itself or any of its assets, any immunity
from suit, jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
or otherwise) with respect to itself or any of its property, the Company hereby
irrevocably waives such immunity in respect of its obligations hereunder to the
fullest extent permitted by law.

 

Counterparts; Facsimile Signatures. This Agreement may be executed and delivered
by facsimile signature (including PDF) and in any number of counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

 



-14-

 

 

Rights Not Exclusive. The rights, powers and remedies of the Holder under this
Agreement are cumulative and are not exclusive of, and shall be in addition to,
all rights, powers and remedies given to the Holder by virtue of any law and/or
the Note, all of which rights, powers and remedies shall be cumulative and may
be exercised successively or concurrently without impairing the Holder’s
security interest in the Intellectual Property Collateral.

 

[Remainder of page left blank. Signatures follow.]

 

 

 

 

 

 

 

 

 

 



-15-

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first set forth above.

 

 

    Pharmstandard International SA             as the Holder             By:   
        Name:          Title:                         Argos Therapeutics, Inc.  
              as the Company                 By:            Name:         Title:
                 



 



 





 

 

 

 

 



 

 